EXHIBIT 10.1

SHARE EXCHANGE AGREEMENT
 
THIS AGREEMENT is made effective as of the 2nd day of April, 2013.
 
AMONG:
 
VICTORY ELECTRONIC CIGARETTES, INC., a company incorporated under the laws of
the State of Nevada and having an address at 1880 Airport Drive, Ball Ground,
Georgia 30107
 
(the “Target”)
 
AND:
 
THE SHAREHOLDERS OF THE TARGET, as listed on Schedule A attached hereto
 
(the “Shareholders”)
 
AND:
 
TECKMINE INDUSTRIES, INC., a company incorporated under the laws of the State of
Nevada and having an address at 17622 La Entrada Drive, Yorba Linda, California
92886
 
(the “Purchaser”)
 
WHEREAS:
 
A. The Shareholders are the registered and/or beneficial owners of all of the
issued and outstanding common shares in the capital of the Target;
 
B. The Purchaser has made an offer to issue a total of 32,500,000 common shares
in the capital of the Purchaser to the Shareholders as consideration for the
acquisition by the Purchaser of all of the issued and outstanding common shares
in the capital of the Target; and
 
C. Upon the terms and subject to the conditions set forth in this Agreement, the
Shareholders have agreed to sell to the Purchaser and the Purchaser has agreed
to purchase from the Shareholders all of the Shareholders’ legal and beneficial
interest in the common shares in the capital of the Target such that, at Closing
(as defined herein), the Target will become a wholly-owned subsidiary of the
Purchaser.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties covenant and agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 1
INTERPRETATION
 
1.1 Definitions
 
In this Agreement the following words and phrases will have the following
meanings:
 
(a)  
“Accounting Date” has the meaning set forth in Section 1.1(iii);

 
(b)  
“Affiliate” with respect to any specified Person at any time, means each Person
directly or indirectly through one or more intermediaries controlling,
controlled by or under direct or indirect common control with such specified
Person at such time;

 
(c)  
“Agreement” means this Share Exchange Agreement, and all of the schedules and
other documents attached hereto, as it may from time to time be supplemented or
amended;

 
(d)  
“Applicable Law” means, with respect to any Person, any domestic (whether
federal, state, territorial, provincial, municipal or local) or foreign statute,
law, ordinance, rule, administrative interpretation, regulation, Order, writ,
injunction, directive, judgment, decree or other requirement, all as in effect
as of the Closing, of any Governmental Body applicable to such Person or any of
its Affiliates or any of their respective properties, assets, officers,
directors, employees, consultants or agents (in connection with such officer’s,
director’s, employee’s, consultant’s or agent’s activities on behalf of such
Person or any of its Affiliates);

 
(e)  
“Applicable Securities Laws” means all applicable securities laws in all
jurisdictions relevant to the issuance of securities of the Purchaser pursuant
to the terms of this Agreement;

 
(f)  
“Associate” means with respect to any Person: (i) any other Person of which such
Person is an officer, director or partner or is, directly or indirectly, the
beneficial owner of ten percent (10%) or more of any class of equity securities
issued by such other Person, (ii) any trust or other estate in which such Person
has a ten percent (10%) or more beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity, and (iii) any relative or
spouse of such Person, or any relative of such spouse who has the same home as
such Person or who is a director or officer of such Person or any Affiliate
thereof;

 
(g)  
“Bridge Loan” means the bridge loan of up to $500,000 advanced or to be advanced
by the Purchaser to the Target in accordance with the terms of the Commitment
Letter and all documents contemplated therein including the General Security
Agreement, the Pledge and Assignment of Securities, the Debentures and all such
supporting certificates and other documents reasonably required by the
Purchaser;

 
(h)  
“Business” means the business as heretofore or currently conducted by the
Target;

 
(i)  
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Nevada, USA are authorized or required by law to close;

 
(j)  
“Certificate” has the meaning set forth in Section 2.5;

 
(k)  
“Closing” means the closing of the Transaction pursuant to the terms of this
Agreement on the Closing Date;

 
 
2

--------------------------------------------------------------------------------

 
 
(l)  
“Closing Date” means the day following the satisfaction or waiver all conditions
precedent set forth in this Agreement, which shall not be later than April 15,
2013 or such other date as the Shareholders, the Target and the Purchaser may
agree in writing;

 
(m)  
“Commitment Letter” means the Commitment Letter dated January 31, 2013 between
the Purchaser and the Target that discussed the terms and conditions of the
Bridge Loan;

 
(n)  
“Consideration Shares” means, collectively, the 32,500,000 fully paid and
non-assessable Purchaser Shares to be issued to the Shareholders on the Closing
Date;

 
(o)  
“Contracts” means all contracts, agreements, options, leases, licences, sales
and purchase orders, commitments and other instruments of any kind, whether
written or oral, to which the Target is a party on the Closing Date;

 
(p)  
“Copyrights” has the meaning set forth in Section 3.23(a)(iii);

 
(q)  
“Damages” means all demands, claims, actions, causes of action, assessments,
losses, damages, costs, expenses, liabilities, judgments, awards, fines,
sanctions, penalties, charges and amounts paid in settlement (net of insurance
proceeds actually received), including: (i) interest on cash disbursements in
respect of any of the foregoing and (ii) reasonable costs, fees and expenses of
attorneys, accountants and other agents of, or other Persons retained by, such
Person;

 
(r)  
“Debentures” mean the debenture or debentures in the principal amount of up to
an aggregate of $500,000 issued by the Target in favour of the Purchaser issued
in connection with the Bridge Loan;

 
(s)  
“Disclosure Statement” means the Disclosure Statement of the Target to be signed
and dated by the Target and delivered by the Target to the Purchaser as of the
date of this Agreement;

 
(t)  
“Employee” has the meaning set forth in Section 3.15(a)(ii);

 
(u)  
“Employee Agreement” has the meaning set forth in Section 3.15(a)(iii);

 
(v)  
“Employee Plan” has the meaning set forth in Section 3.15(a)(i);

 
(w)  
“Encumbrances” means any lien, claim, charge, pledge, hypothecation, security
interest, mortgage, title retention agreement, option or encumbrance of any
nature or kind whatsoever, other than: (i) statutory liens for Taxes not yet due
and payable; and (ii) such imperfections of title, easements and encumbrances,
if any, that will not result in a Material Adverse Effect;

 
(x)  
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

 
(y)  
“FINRA” means the Financial Industry Regulatory Authority;

 
 
3

--------------------------------------------------------------------------------

 
 
(z)  
“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis with prior periods;

 
(aa)  
“General Security Agreement” means the General Security Agreement dated for
reference January 31, 2013 entered into by the Target granting to the Purchaser
a first security interest in all presently owned and after acquired personal
property and a floating charge over all of the Target’s other property, assets
and undertaking;

 
(bb)  
“Governmental Body” means any:

 
(i)  
nation, state, county, city, town, village, district, or other jurisdiction of
any nature,

 
(ii)  
federal, state, provincial, local, municipal, foreign, or other government,

 
(iii)  
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal),

 
(iv)  
multi-national organization or body, or

 
(v)  
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature;

 
(cc)  
“Intellectual Property Assets” has the meaning set forth in Section 3.23(a);

 
(dd)  
“Key Shareholder” means Marc Hardgrove;

 
(ee)  
“Legal Requirement” means any federal, state, provincial, local, municipal,
foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute or
treaty;

 
(ff)  
“Liabilities” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, determined, determinable or otherwise and whether or not the same is
required to be accrued on the financial statements of such Person;

 
(gg)  
“Lien” means, with respect to any asset, any mortgage, assignment, trust or
deemed trust (whether contractual, statutory or otherwise arising), title defect
or objection, lien, pledge, charge, security interest, hypothecation,
restriction, Encumbrance or charge of any kind in respect of such asset;

 
(hh)  
“Loan Fee” means the loan fee of up to $200,000 payable by the Target to the
Purchaser in accordance with the terms and conditions of the Commitment Letter
as liquated damages upon the occurrence of certain events;

 
(ii)  
“Losses” means any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs and expenses, including,
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by the Purchaser, the
Target, or the Shareholders, including damages for lost profits or lost business
opportunities;

 
 
4

--------------------------------------------------------------------------------

 
 
(jj)  
“Marks” has the meaning set forth in Section 3.23(a)(i);

 
(kk)  
“Material Contracts” means those subsisting commitments, contracts, instruments,
leases and other agreements, oral or written, entered into by the Target, by
which the Target is bound or to which it or its respective assets are subject
which have total payment obligations on the part of the Target which exceed
$5,000 or are for a term of or in excess of one (1) year;

 
(ll)  
“Material Adverse Effect”, when used in connection with an entity, means any
change, event, violation, inaccuracy, circumstance or effect that is materially
adverse to the business, assets (including intangible assets), Liabilities,
capitalization, ownership, financial condition or results of operations of such
entity and any Affiliates, taken as a whole, other than any change, event,
circumstance or effect to the extent resulting from: (i) the announcement of the
execution of this Agreement and the transactions contemplated hereby, (ii)
changes in legal or regulatory conditions generally affecting the Business,
except that any change, effect, event or occurrence described in this subsection
(ii) will be considered in determining whether there has been, or will be, a
Material Adverse Effect if the same disproportionately affects the Target or the
Business, (iii) changes or effects that generally affect the Business,
(iv) changes in general economic conditions or (E) changes in GAAP;

 
(mm)  
“Material Interest” has the meaning set forth in Section 1.1(ddd);

 
(nn)  
“Order” means any award, decision, injunction, judgment, order, ruling, subpoena
or verdict entered, issued, made or rendered by any court, administrative agency
or other Governmental Body or authority or by any arbitrator;

 
(oo)  
“Organizational Documents” means:

 
(i)  
the articles or certificate of incorporation and the bylaws of a corporation,

 
(ii)  
any charter or similar document adopted or filed in connection with the
creation, formation, or organization of a Person, and

 
(iii)  
any amendment to any of the foregoing;

 
(pp)  
“Patents” has the meaning set forth in Section 3.23(a)(ii);

 
(qq)  
“Permitted Liens” means: (i) Liens for Taxes or governmental assessments,
charges or claims the payment of which is not yet due, or for Taxes the validity
of which is being contested in good faith by appropriate proceedings; (ii)
statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Persons and other Liens imposed by Applicable Laws
incurred in the ordinary course of business for sums not yet delinquent or being
contested in good faith; (iii) Liens relating to deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security or to secure the performance of
leases, trade contracts or other similar agreements; (iv) Liens and Encumbrances
specifically identified in the balance sheet included in the Target Financial
Statements; (v) Liens securing executory obligations under any lease that
constitutes an “operating lease” under GAAP; and (vi) other Liens set forth in
the Disclosure Statement, provided, however, that, with respect to each of
clauses (i) through (v), to the extent that any such Encumbrance or Lien arose
prior to the date of the balance sheet included in the Target Financial
Statements and relates to, or secures the payment of, a Liability that is
required to be accrued under GAAP, such Encumbrance or Lien shall not be a
Permitted Lien unless adequate accruals for such Liability have been established
therefor on such balance sheet in conformity with GAAP;

 
 
5

--------------------------------------------------------------------------------

 
 
(rr)  
“Person” includes an individual, corporation, body corporate, partnership, joint
venture, association, trust or unincorporated organization or any trustee,
executor, administrator or other legal representative thereof;

 
(ss)  
“Pledge and Assignment of Securities” means the Pledge and Assignment of
Securities made by each Shareholder in favour of the Purchaser dated for
reference January 31, 2013 and issued in connection with the Bridge Loan;

 
(tt)  
“Premises” means those premises that have been occupied or used, or are occupied
or used, by the Target in connection with the Business;

 
(uu)  
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Body or arbitrator;

 
(vv)  
“Purchaser Accounting Date” has the meaning set forth in Section 5.13;

 
(ww)  
“Purchaser Disclosure Statement” has the meaning set forth in Article 5;

 
(xx)  
“Purchaser Note Financing” means the up to $500,000 secured convertible note
financing in which the principal amount of each note plus applicable interest
thereon may be convertible into Purchaser Shares at the election of the holder
of the notes;

 
(yy)  
“Purchaser Private Placement” means the private placement of Purchaser Shares at
a price to be determined by the Purchaser for gross proceeds of at least
$2,000,000.

 
(zz)  
“Purchaser SEC Documents” has the meaning set forth in Section 5.12;

 
(aaa)  
“Purchaser Shares” means the common shares in the capital of the Purchaser;

 
(bbb)  
“Purchaser’s Solicitors” means the law firm of Clark Wilson LLP;

 
(ccc)  
“Regulation S” means Regulation S promulgated under the Securities Act;

 
(ddd)  
“Related Party” means, with respect to a particular individual:

 
(i)  
each other member of such individual’s Family,

 
(ii)  
any Person that is directly or indirectly controlled by such individual or one
or more members of such individual’s Family,

 
(iii)  
any Person in which such individual or members of such individual’s Family hold
(individually or in the aggregate) a Material Interest, or

 
(iv)  
any Person with respect to which such individual or one or more members of such
individual’s Family serves as a director, officer, partner, executor or trustee
(or in a similar capacity), and

 
 
6

--------------------------------------------------------------------------------

 
 
with respect to a specified Person other than an individual:
 
(v)  
any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person,

 
(vi)  
any Person that holds a Material Interest in such specified Person,

 
(vii)  
each Person that serves as a director, officer, partner, executor or trustee of
such specified Person (or in a similar capacity),

 
(viii)  
any Person in which such specified Person holds a Material Interest,

 
(ix)  
any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity), and

 
(x)  
any Related Person of any individual described in clause (vi) or (vii).

 
For purposes of this definition: (A) the “Family” of an individual includes: (i)
the individual; (ii) the individual’s spouse; (iii) any other natural person who
is related to the individual or the individual’s spouse within the second
degree; and (iv) any other natural person who resides with such individual, and
(B) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least twenty percent (20%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least twenty percent (20%) of the outstanding equity securities
or equity interests in a Person;
 
(eee)  
“SEC” means the United States Securities and Exchange Commission;

 
(fff)  
“Securities Act” means the United States Securities Act of 1933, as amended;

 
(ggg)  
“Shares” means the fully paid and non-assessable common shares in the capital of
the Target owned by the Shareholders as set out in Schedule A, being all of the
issued and outstanding common shares in the capital of the Target;

 
(hhh)  
“Stock Option Plan” means the Stock Option Plan to be adopted by the Purchaser
on or prior to the Closing Date authorizing the issuance of up to 10,000,000
Purchaser Shares thereunder which may qualify as “Incentive Stock Options”
pursuant to Section 422 of the Internal Revenue Code;

 
(iii)  
“Target Financial Statements” means audited financial statements for the Target
for the fiscal years ended December 31, 2012 (the “Accounting Date”) and
December 31, 2011, and the comparative fiscal years, together with related
statements of income, cash flows, and changes in shareholders’ equity for the
fiscal years then ended, all prepared in accordance with GAAP and audited by an
independent auditor registered with the Public Company Accounting Oversight
Board in the United States;

 
 
7

--------------------------------------------------------------------------------

 
 
(jjj)  
“Tax” means any tax (including any income tax, capital gains tax, value-added
tax, sales tax, property tax, gift tax or estate tax), levy, assessment, tariff,
duty (including any customs duty), deficiency or other fee, and any related
charge or amount (including any fine, penalty, interest or addition to tax),
imposed, assessed or collected by or under the authority of any Governmental
Body or payable pursuant to any tax-sharing agreement or any other contract
relating to the sharing or payment of any such tax, levy, assessment, tariff,
duty, deficiency or fee;

 
(kkk)  
“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form or other document or information filed with or
submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection or payment of
any Tax or in connection with the administration, implementation or enforcement
of or compliance with any Legal Requirement relating to any Tax;

 
(lll)  
“Trade Secrets” has the meaning set forth in Section 3.23(a)(iv);

 
(mmm)  
“Transaction” means the acquisition by the Purchaser of all of the Shares from
the Shareholders in exchange for the issuance of the Consideration Shares to the
Shareholders;

 
(nnn)  
“Transaction Documents” has the meaning set forth in Section 3.4;

 
(ooo)  
“U.S. Person” has the meaning ascribed thereto in Regulation S; and

 
(ppp)  
“Woods” means Nathan Woods, the President, Secretary, Treasurer and a director
of the Purchaser.

 
1.2 Schedules
 
The following are the schedules to this Agreement:
 

Schedule A — List of Shareholders       Schedule B — Certificate of U.S.
Shareholder

 
1.3 Interpretation
 
For the purposes of this Agreement, except as otherwise expressly provided
herein:
 
(a)  
all references in this Agreement to a designated Article, Section, subsection,
paragraph or other subdivision, or to a Schedule, is to the designated Article,
section, subsection, paragraph or other subdivision of, or Schedule to, this
Agreement unless otherwise specifically stated;

 
(b)  
the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, clause,
subclause or other subdivision or Schedule;

 
(c)  
the singular of any term includes the plural and vice versa and the use of any
term is equally applicable to any gender and where applicable to a body
corporate;

 
(d)  
the word “or” is not exclusive and the word “including” is not limiting (whether
or not non-limiting language such as “without limitation” or “but not limited
to” or other words of similar import are used with reference thereto);

 
(e)  
all accounting terms not otherwise defined in this Agreement have the meanings
assigned to them in accordance with GAAP, applied on a consistent basis with
prior periods;

 
(f)  
except as otherwise provided, any reference to a statute includes and is a
reference to such statute and to the regulations made pursuant thereto with all
amendments made thereto and in force from time to time, and to any statute or
regulations that may be passed which have the effect of supplementing or
superseding such statute or such regulations;

 
 
8

--------------------------------------------------------------------------------

 
 
(g)  
where the phrase “to the best of the knowledge of” or phrases of similar import
are used in this Agreement, it will be a requirement that the Person in respect
of whom the phrase is used will have made such due enquiries as are reasonably
necessary to enable such Person to make the statement or disclosure;

 
(h)  
the headings to the Articles and sections of this Agreement are inserted for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof;

 
(i)  
any reference to a corporate entity includes and is also a reference to any
corporate entity that is a successor to such entity;

 
(j)  
the parties acknowledge that this Agreement is the product of arm’s length
negotiation between the parties, each having obtained its own independent legal
advice, and that this Agreement will be construed neither strictly for nor
strictly against any party irrespective of which party was responsible for
drafting this Agreement;

 
(k)  
the representations, warranties, covenants and agreements contained in this
Agreement will not merge at the Closing and will continue in full force and
effect from and after the Closing Date for the applicable period set out in this
Agreement; and

 
(l)  
unless otherwise specifically noted, all references to currency in this
Agreement and in the Target Financial Statements are or will be to United States
Dollars ($). If it is necessary to convert money from another currency to United
States Dollars, such money will be converted using the exchange rates in effect
at the date of payment.

 
ARTICLE 2
PURCHASE AND SALE
 
2.1 Purchase and Sale of Shares
 
Subject to the terms and conditions of this Agreement, the Purchaser irrevocably
agrees to purchase the Shares from the Shareholders and the Shareholders
irrevocably agree to sell, assign and transfer the Shares to the Purchaser, free
and clear of all Encumbrances, on the terms and conditions herein set forth, in
consideration for the issuance by the Purchaser of the Consideration Shares to
the Shareholders, such that, at Closing, the Target will become a wholly-owned
subsidiary of the Purchaser.
 
2.2 Consideration
 
As consideration for the Shares to be acquired by the Purchaser pursuant to the
terms of this Agreement, the Purchaser shall allot and issue the Consideration
Shares to the Shareholders in the amount set out opposite each Shareholder’s
name in Schedule A, as fully paid and non-assessable Purchaser Shares.
 
2.3 Fractional Securities
 
Notwithstanding any other provision of this Agreement, no fractional
Consideration Shares will be issued in the Transaction. In lieu of any such
fractional securities, any Shareholder entitled to receive a fractional amount
of Consideration Shares will be entitled to have such fraction rounded down to
the nearest whole number of applicable Consideration Shares and will receive
from the Purchaser a certificate representing same.
 
 
9

--------------------------------------------------------------------------------

 
 
2.4 Restricted Securities
 
The Shareholders acknowledge that the Consideration Shares issued pursuant to
the terms and conditions set forth in this Agreement will have such hold periods
as are required under Applicable Securities Laws, and, as a result, may not be
sold, transferred or otherwise disposed of, except pursuant to an effective
registration statement or prospectus, or pursuant to an exemption from, or in a
transaction not subject to, the registration or prospectus requirements of
Applicable Securities Laws and in each case only in accordance with all
Applicable Securities Laws.
 
2.5 Exemptions
 
The Shareholders acknowledge that the Purchaser has advised each Shareholder
that it is issuing the Consideration Shares to such Shareholder under exemptions
from the prospectus and registration requirements of Applicable Securities Laws
and, as a consequence, certain protections, rights and remedies provided by
Applicable Securities Laws, including statutory rights of rescission or damages,
will not be available to such Shareholder. To evidence each Shareholder’s
eligibility for such exemptions, each Shareholder agrees to deliver a fully
completed and executed Certificate of U.S. Shareholder in the form attached
hereto as Schedule B (the “Certificate”) to the Purchaser, and agrees that the
representations and warranties set out in the Certificate as executed by such
Shareholder will be true and complete on the Closing Date.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE TARGET AND KEY SHAREHOLDER
 
As of the Closing Date, and except as set forth in the Target Financial
Statements or the Disclosure Statement, or as otherwise provided for in any
certificate or other instrument delivered pursuant to this Agreement, the Target
and the Key Shareholder make the following representations to the Purchaser and
acknowledge and agree that the Purchaser is relying upon such representations
and warranties, each of which is qualified in its entirety by the matters
described in the Disclosure Statement, in connection with the execution,
delivery and performance of this Agreement:
 
3.1 Organization and Good Standing
 
The Target is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, with full corporate power,
authority and capacity to conduct its business as presently conducted, to own or
use the properties and assets that it purport to own or use, and to perform all
of its obligations under any applicable contracts. The Target is duly qualified
to do business as a corporation and is in good standing under the laws of each
state or other jurisdiction in which the failure to be so registered would be
likely to result in a Material Adverse Effect on the Target.
 
3.2 Capitalization
 
The entire authorized and issued capital stock and other equity securities of
the Target are as set out in the Disclosure Statement. All of the issued and
outstanding Shares and other securities of the Target are owned of record and
beneficially by the Shareholders, free and clear of all Encumbrances. All of the
outstanding equity securities of the Target have been duly authorized and
validly issued and are fully paid and non-assessable. None of the outstanding
equity securities or other securities of the Target, if any, were issued in
violation of any Applicable Securities Laws or any other Legal Requirement. The
Target does not own, or have any contract to acquire, any equity securities or
other securities of any Person or any direct or indirect equity or ownership
interest in any other business. There are no agreements purporting to restrict
the transfer of any of the issued and outstanding Shares, no voting agreements,
shareholders’ agreements, voting trusts, or other arrangements restricting or
affecting the voting of any of the Shares to which the Target is a party or of
which the Target or the Key Shareholder are aware.
 
 
10

--------------------------------------------------------------------------------

 
 
3.3 Absence of Rights to Acquire Securities
 
Other than as set out in this Agreement, no Person has any agreement, right or
option, present or future, contingent, absolute or capable of becoming an
agreement, right or option or which with the passage of time or the occurrence
of any event could become an agreement, right or option:
 
(a)  
to require the Target to issue any further or other shares in its capital or any
other security convertible or exchangeable into shares in its capital or to
convert or exchange any securities into or for shares in the capital of the
Target;

 
(b)  
for the issue or allotment of any unissued shares in the capital of the Target;

 
(c)  
to require the Target to purchase, redeem or otherwise acquire any of the issued
and outstanding shares in the capital of the Target; or

 
(d)  
to acquire the Shares or any of them.

 
3.4 Authority
 
The Target has all requisite power and authority to execute and deliver this
Agreement and any other documents contemplated by this Agreement (collectively,
the “Transaction Documents”) to be signed by the Target and to perform its
respective obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of each of the Transaction Documents by the
Target and the consummation of the transactions contemplated hereby have been
duly authorized by the board of directors of the Target. No other corporate or
shareholder proceedings on the part of the Target is necessary to authorize such
documents or to consummate the transactions contemplated hereby. This Agreement
has been, and the other Transaction Documents when executed and delivered by the
Target as contemplated by this Agreement will be, duly executed and delivered by
the Target and this Agreement is, and the other Transaction Documents when
executed and delivered by the Target as contemplated hereby will be, valid and
binding obligations of the Target, enforceable in accordance with their
respective terms except:
 
(a)  
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
(b)  
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; and

 
(c)  
as limited by public policy.

 
3.5 No Conflict
 
Except as set out in the Disclosure Statement, neither the execution and
delivery of this Agreement nor the consummation or performance of any of the
transactions contemplated herein will, directly or indirectly (with or without
notice or lapse of time or both):
 
(a)  
contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of the Target, or any resolution adopted by the board
of directors of the Target or the Shareholders;

 
(b)  
contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge any of the transactions contemplated
herein or to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which the Target, or any of its respective assets,
may be subject;

 
 
11

--------------------------------------------------------------------------------

 
 
(c)  
contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any governmental authorization that is
held by the Target or that otherwise relates to the Business of, or any of the
assets owned or used by, the Target;

 
(d)  
cause the Purchaser or the Target to become subject to, or to become liable for
the payment of, any Tax;

 
(e)  
cause any of the assets owned by the Target to be reassessed or revalued by any
taxing authority or other Governmental Body;

 
(f)  
contravene, conflict with, or result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any Material Contract;

 
(g)  
result in the imposition or creation of any Encumbrance upon or with respect to
any of the assets owned or used by the Target; or

 
(h)  
require the Target to obtain any consent from any Person in connection with the
execution and delivery of this Agreement or the consummation or performance of
any of the transactions contemplated herein.

 
3.6 Financial Statements
 
(a)  
The Target Financial Statements:

 
(i)  
are in accordance with the books and records of the Target;

 
(ii)  
present fairly the financial condition of the Target as of the respective dates
indicated and the results of operations for such periods; and

 
(iii)  
have been prepared in accordance with GAAP and reflect the consistent
application of GAAP throughout the periods involved.

 
(b)  
All material financial transactions of the Target have been accurately recorded
in the books and records of the Target and such books and records fairly present
the financial position and the affairs of the Target.

 
(c)  
Other than the Bridge Loan and the costs and expenses incurred in connection
with the negotiation and consummation of the transactions contemplated herein,
the Target has no material Liabilities or obligations, net of cash, either
direct or indirect, matured or unmatured, absolute, contingent or otherwise,
that exceed $5,000, which:

 
(i)  
are not set forth in the Target Financial Statements or have not heretofore been
paid or discharged;

 
(ii)  
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to the Purchaser; or

 
(iii)  
have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the Accounting Date.

 
 
12

--------------------------------------------------------------------------------

 
 
(d)  
Except to the extent reflected or reserved against in the Target Financial
Statements or incurred subsequent to the Accounting Date in the ordinary and
usual course of the business of the Target, the Target does not have any
outstanding indebtedness or any Liabilities or obligations (whether accrued,
absolute, contingent or otherwise), and any Liabilities or obligations incurred
in the ordinary and usual course of business since the Accounting Date have not
had a Material Adverse Effect on the Target.

 
(e)  
Since the Accounting Date, there have not been:

 
(i)  
any changes in the condition or operations of the business, assets or financial
affairs of the Target which have caused, individually or in the aggregate, a
Material Adverse Effect on the Target; or

 
(ii)  
any damage, destruction or loss, labour trouble or other event, development or
condition, of any character (whether or not covered by insurance) which is not
generally known or which has not been disclosed to the Purchaser, which has or
may cause a Material Adverse Effect on the Target.

 
(f)  
Since the Accounting Date, and other than as contemplated by this Agreement, the
Bridge Loan and the documents delivered thereunder or the Loan Fee, the Target
has not:

 
(i)  
transferred, assigned, sold or otherwise disposed of any of the assets shown or
reflected in the Target Financial Statements or cancelled any debts or claims
except in each case in the ordinary and usual course of business;

 
(ii)  
incurred or assumed any obligation or liability (fixed or contingent), except
unsecured current obligations and Liabilities incurred in the ordinary and usual
course of business;

 
(iii)  
issued or sold any shares in its capital or any warrants, bonds, debentures or
other corporate securities or issued, granted or delivered any right, option or
other commitment for the issue of any such or other securities;

 
(iv)  
discharged or satisfied any Encumbrances, or paid any obligation or liability
(fixed or contingent), other than current Liabilities or the current portion of
long term liabilities disclosed in the Target Financial Statements or current
Liabilities incurred since the date thereof in the ordinary and usual course of
business;

 
(v)  
declared, made, or committed itself to make any payment of any dividend or other
distribution in respect of any of its shares, nor has it purchased, redeemed,
subdivided, consolidated, or reclassified any of its shares;

 
(vi)  
made any gift of money or of any assets to any Person;

 
(vii)  
purchased or sold any assets except in the ordinary and usual course of
business;

 
(viii)  
amended or changed or taken any action to amend or change its Organizational
Documents;

 
(ix)  
made payments of any kind to or on behalf of either a Shareholder or any Related
Parties of a Shareholder, nor under any management agreement save and except
business related expenses and salaries in the ordinary and usual course of
business and at the regular rates payable to them;

 
 
13

--------------------------------------------------------------------------------

 
 
(x)  
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of the
Target to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;

 
(xi)  
made or suffered any amendment or termination of any Material Contract, or
cancelled, modified or waived any substantial debts or claims held by it or
waived any rights of substantial value, other than in the ordinary course of
business;

 
(xii)  
suffered any damage, destruction or loss, whether or not covered by insurance,
that has had or may be reasonably expected to have a Material Adverse Effect on
the Target;

 
(xiii)  
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 
(xiv)  
adopted, or increased the payments to or benefits under, any profit sharing,
bonus, deferred compensation, savings, insurance, pension, retirement, or other
employee benefit plan for or with any employees of the Target; or

 
(xv)  
authorized or agreed or otherwise have become committed to do any of the
foregoing.

 
(g)  
The Target has no guarantees, indemnities or contingent or indirect obligations
with respect to the Liabilities or obligations of any other Person including any
obligation to service the debt of or otherwise acquire an obligation of another
Person or to supply funds to, or otherwise maintain any working capital or other
balance sheet condition of any other Person.

 
(h)  
The Target is not a party to, bound by or subject to any indenture, mortgage,
lease, agreement, license, permit, authorization, certification, instrument,
statute, regulation, order, judgment, decree or law that would be violated or
breached by, or under which default would occur or which could be terminated,
cancelled or accelerated, in whole or in part, as a result of the execution and
delivery of this Agreement or the consummation of any of the transactions
provided for in this Agreement.

 
3.7 Subsidiaries
 
The Target has no wholly-owned or majority owned subsidiaries or material
interest in any other Person.
 
3.8 Books and Records
 
The books of account, minute books, stock record books, and other records of the
Target are complete and correct and have been maintained in accordance with
sound business practices, including the maintenance of an adequate system of
internal controls. The minute books of the Target contain accurate and complete
records of all meetings held, and corporate action taken by, the respective
shareholders, board of directors, and committees of the board of directors of
the Target, and no meeting of any such shareholders, board of directors, or
committee has been held for which minutes have not been prepared and are not
contained in such minute books. At the Closing, all of those books and records
will be in the possession of the Target.
 
 
14

--------------------------------------------------------------------------------

 
 
3.9 Title to Personal Property and Encumbrances
 
The Target possesses, and has good and marketable title to all personal property
necessary for the continued operation of the Business as presently conducted and
as represented to the Purchaser, including all assets reflected in the Target
Financial Statements or acquired since the Accounting Date. All such property is
in reasonably good operating condition (normal wear and tear excepted), and is
reasonably fit for the purposes for which such property is presently used. All
material equipment, furniture, fixtures and other tangible personal property and
assets owned or leased by the Target is owned by the Target free and clear of
all Encumbrances, except as disclosed in the Disclosure Statement.
 
3.10 Title to Real Property and Encumbrances
 
The Target possesses, and has good and marketable title to all real property and
leaseholds or other such interests necessary for the continued operation of the
Business as presently conducted and as represented to the Purchaser, including
all assets reflected in the Target Financial Statements or acquired since the
Accounting Date. All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used. All material real property and leaseholds
are owned or leased by the Target free and clear of all Encumbrances, except as
disclosed in the Disclosure Statement. The Target has delivered or made
available, or will make available on request, to the Purchaser copies of the
deeds and other instruments (as recorded) by which the Target acquired such real
property and interests, and copies of all title insurance policies, opinions,
abstracts and surveys in the possession of the Target and relating to such
property or interests.
 
3.11 Accounts Receivable
 
All accounts receivable of the Target that are reflected on the balance sheet
included in the Target Financial Statements or on the accounting records of the
Target as of the Closing Date (collectively, the “Accounts Receivable”) have
been recorded by the Target in accordance with its usual accounting practices
consistent with prior periods and represent or will represent valid obligations
arising from sales actually made or services actually performed in the ordinary
course of business. To the best knowledge of the Target and the Key Shareholder,
the Accounts Receivable are or will be as of the Closing Date current and
collectible net of the respective reserves shown on the balance sheet included
in the Target Financial Statements or on the accounting records of the Target.
The reserve taken for doubtful or bad debtor accounts is adequate based on the
past experience of the Target and is consistent with the accounting procedures
used in previous fiscal periods. There is nothing which would indicate that such
reserves are not adequate or that a higher reserve should be taken. There is no
contest, claim, or right of set-off, other than returns in the ordinary course
of business, under any contract with any obligor of an Account Receivable
relating to the amount or validity of such Account Receivable. The Disclosure
Statement contains a complete and accurate list of all Accounts Receivable as of
the date of the Financial Statements, which list sets forth the aging of such
Accounts Receivable.
 
3.12 Material Contracts
 
The Target has made available all the present outstanding Material Contracts
entered into by the Target in the course of carrying on the Business. Except as
listed in the Disclosure Statement, the Target is not party to or bound by any
other Material Contract, whether oral or written, and the contracts and
agreements are all valid and subsisting, in full force and effect and unamended,
no material default or violation exists in respect thereof on the part of the
Target or, to the best of the knowledge of the Target, on the part of any of the
other parties thereto. The Target is not aware of any intention on the part of
any of the other parties thereto to terminate or materially alter any such
contracts or agreements or any event that with notice or the lapse of time, or
both, will create a material breach or violation thereof or default under any
such contracts or agreements. To the best knowledge of the Target, the
continuation, validity, and effectiveness of each Material Contract will in no
way be affected by the consummation of the transactions contemplated by this
Agreement. There exists no actual or threatened termination, cancellation, or
limitation of, or any amendment, modification, or change to any Material
Contract.
 
 
15

--------------------------------------------------------------------------------

 
 
3.13 Tax Matters
 
(a)  
The Target has filed or caused to be filed all Tax Returns that are or were
required to be filed by or with respect to it, either separately or as a member
of a group of corporations, pursuant to all applicable statutes and other Legal
Requirements. The Target has made available to the Purchaser copies of all such
Tax Returns filed by the Target. Except as described in the Disclosure
Statement, the Target has not given or been requested to give waivers or
extensions (or is or would be subject to a waiver or extension given by any
other Person) of any statute of limitations relating to the payment by the
Target or for which the Target may be liable.

 
(b)  
All Taxes that the Target is or was required to withhold or collect have been
duly withheld or collected and, to the extent required, have been paid to the
proper Governmental Body or other Person.

 
(c)  
All Tax Returns filed by (or that include on a consolidated basis) the Target
are true, correct, and complete. There is no tax sharing agreement that will
require any payment by the Target after the date of this Agreement.

 
(d)  
The Target has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof and has established an adequate
reserve therefore in the Target Financial Statements for those Taxes not yet due
and payable, except for: (i) any Taxes the non-payment of which will not have a
Material Adverse Effect on the Target, and (ii) such Taxes, if any, as are
listed in the Disclosure Statement and are being contested in good faith and as
to which adequate reserves (determined in accordance with GAAP) have been
provided in the Target Financial Statements.

 
(e)  
The Target is not presently under, nor has it received notice of, any
contemplated investigation or audit by any regulatory or government agency or
body or any foreign or state taxing authority concerning any fiscal year or
period ended prior to the date hereof.

 
(f)  
The Target Financial Statements contain full provision for all Taxes including
any deferred Taxes that may be assessed to the Target.

 
3.14 No Agents
 
The Target warrants to the Purchaser that no broker, agent or other intermediary
has been engaged by the Target in connection with the transactions contemplated
hereby and, consequently, no commission is payable or due to a third party from
the Target.
 
3.15 Employee Benefit Plans and Compensation; Employment Matters.
 
(a)  
For purposes of this Section 3.15, the following terms will have the meanings
set forth below:

 
(i)  
“Employee Plan” refers to any plan, program, policy, practice, contract,
agreement or other arrangement providing for bonuses, severance, termination
pay, performance awards, stock or stock-related awards, fringe benefits or other
employee benefits of any kind, whether formal or informal, funded or unfunded
and whether or not legally binding, and pursuant to which the Target has or may
have any material liability contingent or otherwise;

 
 
16

--------------------------------------------------------------------------------

 
 
(ii)  
“Employee” means any current, former, or retired employee, officer, or director
of the Target; and

 
(iii)  
“Employee Agreement” refers to each employment, severance, consulting or similar
agreement or contract between the Target and any Employee.

 
(b)  
The Target has made available to Purchaser:

 
(i)  
correct and complete copies of all documents embodying each Employee Plan and
each Employee Agreement including all amendments thereto and copies of all forms
of agreement and enrollment used in connection therewith;

 
(ii)  
the most recent annual actuarial valuations, if any, prepared for each Employee
Plan;

 
(iii)  
if the Employee Plan is funded, the most recent annual and periodic accounting
of the Employee Plan assets; and

 
(iv)  
all communications material to any Employee or Employees relating to the
Employee Plan and any proposed Employee Plan, in each case, relating to any
amendments, terminations, establishments, increases or decreases in benefits,
acceleration of payments or vesting schedules or other events which would result
in any material liability to the Target.

 
(c)  
The Target has performed, in all material respects, all obligations required to
be performed by it under, is not in default or violation of, and has no
knowledge of any default or violation by another party to any Employee Plan, and
all Employee Plans have been established and maintained in all material respects
in accordance with their respective terms and in substantial compliance with all
Applicable Laws. There are no actions, suits or claims pending, or, to the
knowledge of the Target, threatened or anticipated (other than routine claims
for benefits), against any Employee Plan or against the assets of any Employee
Plan. The Employee Plans can be amended, terminated or otherwise discontinued
after the Closing in accordance with their terms, without liability to the
Target, the Purchaser or any Affiliate thereof (other than ordinary
administration expenses typically incurred in a termination event). There are no
audits, inquiries or proceedings pending or, to the knowledge of the Key
Shareholder and Target threatened, by any Governmental Body.

 
(d)  
The execution of this Agreement and the consummation of the transactions
contemplated hereby will not (either alone or upon the occurrence of any
additional or subsequent events) constitute an event under an Employee Plan,
Employee Agreement, trust or loan that will or may result in any payment
(whether of severance pay or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any Employee.

 
(e)  
The Target:

 
(i)  
is in compliance in all material respects with all Applicable Laws respecting
employment, employment practices, terms and conditions of employment and wages
and hours, in each case, with respect to Employees;

 
(ii)  
has withheld all amounts required by law or by agreement to be withheld from the
wages, salaries and other payments to Employees;

 
 
17

--------------------------------------------------------------------------------

 
 
(iii)  
is not liable for any arrears of wages or any taxes or any penalty for failure
to comply with any of the foregoing;

 
(iv)  
is not liable for any payment to any trust or other fund or to any governmental
or administrative authority, with respect to unemployment compensation benefits,
social security or other benefits for Employees (other than routine payments to
be made in the normal course of business and consistent with past practice);

 
(v)  
has provided the Employees with all wages, benefits, stock options, bonuses,
incentives and all other compensation that became due and payable through the
date of the Agreement; and

 
(vi)  
represents that in the last three (3) years, no citation has been issued by any
federal, state or provincial occupational safety and health board or agency
against them and no notice of contest, claim, complaint, charge, investigation
or other administrative enforcement proceeding involving them has been filed or
is pending or, to their knowledge, threatened, against them under any federal,
state or provincial occupational safety and health board or any other Applicable
Law relating to occupational safety and health.

 
(f)  
No work stoppage, labour strike or other “concerted action” involving Employees
against the Target is pending or, to the knowledge of the Target, threatened.
The Target is not involved in nor, to the knowledge of the Target, threatened
with, any labour dispute, grievance, or litigation relating to labour, safety or
discrimination matters involving any Employee, including, without limitation,
charges of unfair labour practices or discrimination complaints, which, if
adversely determined, would, individually or in the aggregate, result in a
Material Adverse Effect on the Target. The Target is not presently, nor has been
in the past, a party to, or bound by, any collective bargaining agreement or
union contract with respect to any Employees and no collective bargaining
agreement is being negotiated. There are no activities or proceedings of a
labour union to organize any of the Employees.

 
(g)  
Except as described in the Disclosure Statement and except for claims by
Employees under any applicable workers’ compensation or similar legislation
which, if adversely determined, would not, either individually or in the
aggregate, have a Material Adverse Effect on the Target, there are no
complaints, claims or charges pending or outstanding or, to the best of the
knowledge of the Target, anticipated, nor are there any orders, decisions,
directions or convictions currently registered or outstanding by any tribunal or
agency against or in respect of the Target under or in respect of any employment
legislation. The Disclosure Statement lists all Employees in respect of whom of
the Target has been advised by any workers compensation or similar authority
that such Employees are in receipt of benefits under workers’ compensation or
similar legislation. There are no appeals pending before any workers
compensation or similar authority involving the Target and all levies,
assessments and penalties made against the Target pursuant to workers’
compensation or similar legislation have been paid. The Target is not aware of
any audit currently being performed by any workers compensation or similar
authority, and all payments required to be made in respect of termination or
severance pay under any employment standards or similar legislation in respect
of former employees or employees listed on the Disclosure Statement have been
made.

 
 
18

--------------------------------------------------------------------------------

 
 
3.16 Consents
 
Except as set forth in the Disclosure Statement, no authorization, approval,
order, license, permit or consent of any Governmental Body, regulatory body,
agency, other authority or any Person, including any governmental department,
commission, bureau, board or administrative agency or court, and no
registration, declaration or filing by the Target with any such Governmental
Body, regulatory body or agency or court is required in order for the Target to:
 
(a)  
consummate the transactions contemplated by this Agreement;

 
(b)  
execute and deliver all of the documents and instruments to be delivered by the
Shareholders under this Agreement;

 
(c)  
duly perform and observe the terms and provisions of this Agreement; or

 
(d)  
render this Agreement legal, valid, binding and enforceable.

 
3.17 Compliance with Legal Requirements
 
Except as set forth in the Disclosure Statement:
 
(a)  
the Target is, and at all times has been, in full compliance with all of the
terms and requirements of each governmental authorization required for the
operation of the Business;

 
(b)  
no event has occurred or circumstance exists that may (with or without notice or
lapse of time) constitute or result directly or indirectly in a violation of or
a failure to comply with any term or requirement of any governmental
authorization required for the operation of the Business or may result directly
or indirectly in the revocation, withdrawal, suspension, cancellation, or
termination of, or any modification to, any governmental authorization required
for the operation of the Business;

 
(c)  
the Target has not received, except as set forth in the Disclosure Statement,
any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding any actual, alleged, possible,
or potential violation of or failure to comply with any term or requirement of
any governmental authorization, or any actual, proposed, possible, or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to any governmental authorization; and

 
(d)  
all applications required to have been filed for the renewal of the governmental
authorizations required for the operation of the Business have been duly filed
on a timely basis with the appropriate Governmental Bodies, and all other
filings required to have been made with respect to such governmental
authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies.

 
3.18 Legal Proceedings
 
(a)  
Other than as set forth in the Disclosure Statement, there is no pending
Proceeding:

 
(i)  
that has been commenced by or against the Target or that otherwise relates to or
may affect the Business, or any of the assets owned or used by, the Target; or

 
(ii)  
that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the transactions contemplated
herein.

 
 
19

--------------------------------------------------------------------------------

 
 
(b)  
To the knowledge of the Target and Key Shareholder, no Proceeding has been
threatened, and no event has occurred or circumstance exists that may give rise
to or serve as a basis for the commencement of any such Proceeding.

 
(c)  
Except as set forth in the Disclosure Statement:

 
(i)  
there is no Order to which either of the Target, the Business, or any of the
assets owned or used by either of them, is subject; and

 
(ii)  
no officer, director, agent, or employee of the Target is subject to any Order
that prohibits such officer, director, agent, or employee from engaging in or
continuing any conduct, activity, or practice relating to the Business.

 
3.19 Insurance
 
(a)  
Except as set forth in the Disclosure Statement, all insurance policies to which
the Target is a party or that provides coverage to the Target, or to any
director or officer of the Target:

 
(i)  
are valid, outstanding, and enforceable;

 
(ii)  
are issued by an insurer that is financially sound and reputable;

 
(iii)  
taken together, provide adequate insurance coverage for the assets and the
operations of the Target for all risks normally insured against by a Person
carrying on the same business as the Target;

 
(iv)  
are sufficient for compliance with all Legal Requirements and contracts to which
the Target is a party or by which is bound;

 
(v)  
will continue in full force and effect following the consummation of the
transactions contemplated herein; and

 
(vi)  
do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of the Target.

 
(b)  
The Target has not received: (i) any refusal of coverage or any notice that a
defense will be afforded with reservation of rights, or (ii) any notice of
cancellation or any other indication that any insurance policy is no longer in
full force or effect or will not be renewed or that the issuer of any policy is
not willing or able to perform its obligations thereunder.

 
(c)  
The Target has paid all premiums due, and has otherwise performed all of its
respective obligations, under each policy to which the Target is a party or that
provides coverage to the Target or any director thereof.

 
(d)  
The Target has given prompt notice to its insurers of all claims or possible
claims that may be insured by any of its respective policies.

 
3.20 Indebtedness to Target
 
Except for: (a) the payment of salaries and reimbursement for out-of-pocket
expenses in the ordinary and usual course, or (b) amounts disclosed in the
Disclosure Statement or the Target Financial Statements, the Target is not
indebted to the Shareholders, any Related Party of the Shareholders or any
directors, officers or employees of the Target, on any account whatsoever.
 
 
20

--------------------------------------------------------------------------------

 
 
3.21 Certain Payments
 
Since the Accounting Date, neither the Target nor any director, officer, agent,
or employee of the Target, nor any other Person associated with or acting for or
on behalf of the Target, has directly or indirectly:
 
(a)  
made any contribution, gift, bribe, rebate, payoff, influence payment, kickback,
or other payment to any Person, private or public, regardless of form, whether
in money, property, or services:

 
(i)  
to obtain favorable treatment in securing business,

 
(ii)  
to pay for favorable treatment for business secured,

 
(iii)  
to obtain special concessions or for special concessions already obtained, for
or in respect of the Target or any Related Party of the Target, or

 
(iv)  
in violation of any Legal Requirement; or

 
(b)  
established or maintained any fund or asset that has not been recorded in the
books and records of the Target.

 
3.22 Undisclosed Information
 
(a)  
The Target does not have any specific information relating to the Target which
is not generally known or which has not been disclosed to the Purchaser and
which could reasonably be expected to have a Material Adverse Effect on the
Target.

 
(b)  
No representation or warranty of the Target in this Agreement and no statement
in the Disclosure Statement omits to state a material fact necessary to make the
statements herein or therein, in light of the circumstances in which they were
made, not misleading.

 
3.23 Intellectual Property
 
(a)  
The Target owns or holds an interest in all intellectual property assets
necessary for the operation of the Business as it is currently conducted
(collectively, the “Intellectual Property Assets”), including:

 
(i)  
all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

 
(ii)  
all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

 
(iii)  
all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

 
(iv)  
all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by the Target as licensee or licensor
(collectively, the “Trade Secrets”).

 
 
21

--------------------------------------------------------------------------------

 
 
(b)  
The Target has not transferred, assigned or encumbered the Intellectual Property
Assets or its interests therein in any way.

 
(c)  
The conduct of the Business does not infringe the intellectual property or
contractual rights or obligations of any Person and is in accordance with any
and all agreements pursuant to which the Target has the right to use or license
any third-party intellectual property. No Person has instituted or threatened
any proceeding or action against the Target alleging any infringement by the
Target of the intellectual property of such Person.

 
(d)  
There are no third parties challenging, infringing or otherwise violating the
Target’s rights in the Intellectual Property Assets.

 
(e)  
The Target has used the Intellectual Property Assets in such a manner as to
preserve their rights therein, including the use of proper notices indicating
ownership of the Intellectual Property Assets to the extent necessary for the
protection of all rights therein and the prevention of any disclosure to the
public of any confidential information related to the Intellectual Property
Assets.

 
(f)  
Each Employee has entered into a valid and subsisting employment contract that
obliges the Employee to maintain the confidential information related to the
Intellectual Property Assets during and following employment and to assign all
right, title and interest in the Intellectual Property Assets to the Target and
to waive any and all moral rights that such Employees may have therein.

 
3.24 Other Representations
 
All statements contained in any certificate or other instrument delivered by or
on behalf of the Target pursuant hereto or in connection with the transactions
contemplated by this Agreement will be deemed to be representations and
warranties of the Target hereunder.
 
3.25 Survival
 
The representations and warranties of the Target and Key Shareholder hereunder
will survive the Closing for a period of 2 years from the Closing Date.
 
3.26 Reliance
 
The Target acknowledges and agrees that the Purchaser has entered into this
Agreement relying on the warranties and representations and other terms and
conditions contained in this Agreement, notwithstanding any independent searches
or investigations that have been or may be undertaken by or on behalf of the
Purchaser, and that no information which is now known or should be known or
which may hereafter become known by the Purchaser or its officers, directors or
professional advisers, on the Closing Date, will limit or extinguish the right
to indemnification hereunder.
 
ARTICLE 4
REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF SHAREHOLDERS
 
4.1 As of the date hereof and as at the Closing Date, each of the Shareholders,
as applicable, acknowledges, represents and warrants to the Purchaser, and
acknowledges that the Purchaser is relying upon such acknowledgements,
representations and warranties in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of the Purchaser, as follows:
 
 
22

--------------------------------------------------------------------------------

 
 
(a)  
Each Shareholder is the registered and beneficial owner of the number of Shares
listed next to his, her or its name in Schedule A to this Agreement free and
clear of all Encumbrances, and each Shareholder has no interest, legal or
beneficial, direct or indirect, in any other shares of, or the assets or
business of, the Target; and

 
(b)  
Each Shareholder has the power and capacity and good and sufficient right and
authority to enter into this Agreement on the terms and conditions herein set
forth and to transfer the beneficial title and ownership of its respective
Shares to the Purchaser.

 
4.2 Except as provided for in this Agreement, each Shareholder is agreeing to
waive all rights held by such Shareholder under prior agreements, including
shareholder agreements, pertaining to the Shares held by such Shareholder and
the Shareholder will remise, release and forever discharge the Purchaser and its
respective directors, officers, employees, successors, solicitors, agents and
assigns from any and all obligations to the Shareholder under any such prior
agreements.
 
4.3 The representations and warranties of the Shareholders hereunder will
survive the Closing and the issuance of the Consideration Shares and,
notwithstanding the Closing and the issuance of the Consideration Shares or the
waiver of any condition by the Purchaser, the representations, warranties,
covenants and agreements of the Target will (except where otherwise specifically
provided in this Agreement) survive the Closing and will continue in full force
and effect indefinitely.
 
4.4 The Shareholders acknowledge and agree that the Purchaser has entered into
this Agreement relying on the warranties and representations and other terms and
conditions contained in this Agreement, notwithstanding any independent searches
or investigations that have been or may be undertaken by or on behalf of the
Purchaser, and that no information which is now known or should be known or
which may hereafter become known by the Purchaser or its officers, directors or
professional advisers, on the Closing Date, will limit or extinguish the right
to indemnification hereunder.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
As of the Closing Date and except as set forth in the disclosure statement
signed and dated by the Purchaser and delivered by the Purchaser to the Target
on the date of this Agreement (the “Purchaser Disclosure Statement”) or as
otherwise provided for in any certificate or other instrument delivered pursuant
to this Agreement, the Purchaser makes the following representations to the
Target and the Purchaser acknowledges that the Target is relying upon such
representations and warranties, each of which is qualified in its entirety by
the matters described in the Purchaser Disclosure Statement, in connection with
the execution, delivery and performance of this Agreement, as follows:
 
5.1 Organization and Good Standing
 
The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, with full
corporate power, authority and capacity to conduct its business as presently
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under any applicable contracts. The
Purchaser is duly qualified to do business as a corporation and is in good
standing under the laws of each state or other jurisdiction in which the failure
to be so registered would be likely to result in a Material Adverse Effect on
the Purchaser.
 
5.2 Capitalization
 
The entire authorized capital stock of the Purchaser consists of 100,000,000
Purchaser Shares with a par value of $0.001 per share of which 19,506,304
Purchaser Shares are currently issued and outstanding. On Closing, and: (a)
excluding the Consideration Shares; (b) including the Purchaser Shares to be
issued in the Purchaser Private Placement; and (c) assuming there are no
conversions under the Purchaser Note Financing, there will be less than
20,000,000 Purchaser Shares issued and outstanding. All of the outstanding
equity securities of the Purchaser have been duly authorized and validly issued
and are fully paid and non-assessable. None of the outstanding equity securities
or other securities of the Purchaser, if any, were issued in violation of any
Applicable Securities Laws or any other Legal Requirement. The Purchaser does
not own, or have any contract to acquire, any equity securities or other
securities of any Person or any direct or indirect equity or ownership interest
in any other business. There are no agreements purporting to restrict the
transfer of any of the issued and outstanding Purchaser Shares, no voting
agreements, shareholders’ agreements, voting trusts, or other arrangements
restricting or affecting the voting of any of the Purchaser Shares to which the
Purchaser is a party or of which the Purchaser is aware.
 
 
23

--------------------------------------------------------------------------------

 
 
5.3 Absence of Rights to Acquire Securities
 
Except as set out in this Agreement and the Purchaser Disclosure Statement,
there are no outstanding options, warrants, subscriptions, conversion rights, or
other rights, agreements, board of director’s resolutions, shareholders’
resolutions or commitments obligating the Purchaser to issue any additional
Purchaser Shares, or any other securities convertible into, exchangeable for, or
evidencing the right to subscribe for or acquire from the Purchaser any
Purchaser Shares.
 
5.4 Authority
 
The Purchaser has all requisite corporate power and authority to execute and
deliver the Transaction Documents to be signed by the Purchaser and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of each of the Transaction Documents by the
Purchaser and the consummation of the transactions contemplated hereby have been
duly authorized by the board of directors of the Purchaser. No other corporate
or shareholder proceedings on the part of the Purchaser are necessary to
authorize such documents or to consummate the transactions contemplated hereby.
This Agreement has been, and the other Transaction Documents when executed and
delivered by the Purchaser as contemplated by this Agreement will be, duly
executed and delivered by the Purchaser and this Agreement is, and the other
Transaction Documents when executed and delivered by the Purchaser as
contemplated hereby will be, valid and binding obligations of the Purchaser
enforceable in accordance with their respective terms except:
 
(a)  
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
(b)  
as limited by laws relating to the availability of specific performance,
injunctive relief of other equitable remedies; and

 
(c)  
as limited by public policy.

 
5.5 Validity of Consideration Shares Issuable upon the Transaction
 
The Consideration Shares to be issued to the Shareholders at Closing will, upon
issuance, have been duly and validly authorized and, the Consideration Shares
when so issued in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and non-assessable.
 
5.6 Non-Contravention
 
Neither the execution, delivery and performance of this Agreement, nor the
consummation of the transactions contemplated herein, will:
 
(a)  
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any Lien,
security interest, charge or Encumbrance upon any of the material properties or
assets of the Purchaser under any term, condition or provision of any loan or
credit agreement, note, debenture, bond, mortgage, indenture, lease or other
agreement, instrument, permit, license, judgment, Order, decree, statute, law,
ordinance, rule or regulation applicable to the Purchaser or its material
property or assets;

 
 
24

--------------------------------------------------------------------------------

 
 
(b)  
violate any provision of the Organizational Documents of the Purchaser or any
Applicable Laws; or

 
(c)  
violate any Order, writ, injunction, decree, statute, rule, or regulation of any
court or Governmental Body applicable to the Purchaser or any of its material
property or assets.

 
5.7 Subsidiaries
 
The Purchaser has no wholly-owned or majority owned subsidiaries or material
interest in any other Person.
 
5.8 Books and Records
 
The books of account, minute books, stock record books, and other records of the
Purchaser are complete and correct and have been maintained in accordance with
sound business practices, including the maintenance of an adequate system of
internal controls. The minute books of the Purchaser contain accurate and
complete records of all meetings held, and corporate action taken by, the
respective shareholders, board of directors, and committees of the board of
directors of the Purchaser, and no meeting of any such shareholders, board of
directors, or committee has been held for which minutes have not been prepared
and are not contained in such minute books. At the Closing, all of those books
and records will be in the possession of the Purchaser.
 
5.9 Actions and Proceedings
 
Except as disclosed in the Purchaser SEC Documents, to the best knowledge of the
Purchaser, there is no basis for and there is no claim, charge, arbitration,
grievance, action, suit, judgment, demand, investigation or Proceeding by or
before any court, arbiter, administrative agency or other Governmental Body now
outstanding or pending or, to the best knowledge of the Purchaser, threatened
against or affecting the Purchaser which involves any of the business, property
or assets of the Purchaser that, if adversely resolved or determined, would have
a Material Adverse Effect on the Purchaser. There is no reasonable basis for any
claim or action that, based upon the likelihood of its being asserted and its
success if asserted, would have a Material Adverse Effect on the Purchaser.
 
5.10 Compliance
 
(a)  
To the best knowledge of the Purchaser, the Purchaser is in compliance with, is
not in default or violation in any material respect under, and has not been
charged with or received any notice at any time of any material violation of any
Applicable Laws related to the business or operations of the Purchaser.

 
(b)  
To the best knowledge of the Purchaser, the Purchaser is not subject to any
judgment, Order or decree entered in any lawsuit or Proceeding applicable to its
business and operations that would have a Material Adverse Effect on the
Purchaser.

 
(c)  
The Purchaser has duly filed all reports and returns required to be filed by it
with Governmental Bodies and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
Proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
the Purchaser, threatened, and none of them will be affected in a material
adverse manner by the consummation of the Transaction.

 
 
25

--------------------------------------------------------------------------------

 
 
5.11 Filings, Consents and Approvals
 
No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or Governmental Body or any other Person is
necessary for the consummation by the Purchaser of the transactions contemplated
herein or to continue to conduct its business after the Closing Date in a manner
which is consistent with that in which it is presently conducted.
 
5.12 SEC Filings
 
The Purchaser has furnished or made available to the Shareholders a true and
complete copy of each report, schedule and registration statement filed by the
Purchaser with the SEC (collectively, and as such documents have since the time
of their filing been amended, the “Purchaser SEC Documents”). As of their
respective dates, the Purchaser SEC Documents complied in all material respects
with the requirements of the Securities Act, and the rules and regulations of
the SEC thereunder applicable to such Purchaser SEC Documents. The Purchaser SEC
Documents constitute all of the documents and reports that the Purchaser was
required to file with the SEC and the rules and regulations promulgated
thereunder by the SEC. The SEC has not initiated any inquiry, investigation or
Proceeding in respect of the Purchaser and the Purchaser is not aware of any
event and does not have any information which would result in the SEC initiating
an inquiry, investigation or Proceeding or otherwise affect the registration of
the Purchaser Shares.
 
5.13 Financial Representations
 
Included with the Purchaser SEC Documents are true, correct, and complete copies
of audited consolidated balance sheets for the Purchaser dated as of December
31, 2012 and 2011 (the “Purchaser Accounting Date”), together with related
statements of income, cash flows, and changes in shareholders’ equity for the
fiscal years then ended (collectively, the “Purchaser Financial Statements”).
The Purchaser Financial Statements:
 
(a)  
are in accordance with the books and records of the Purchaser;

 
(b)  
present fairly the financial condition of the Purchaser as of the respective
dates indicated and the results of operations for such periods; and

 
(c)  
have been prepared in accordance with GAAP.

 
The Purchaser has not received any advice or notification from its independent
certified public accountants that the Purchaser has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Purchaser Financial Statements or the books and records of the Purchaser,
any properties, assets, Liabilities, revenues, or expenses. The books, records
and accounts of the Purchaser accurately and fairly reflect, in reasonable
detail, the assets and Liabilities of the Purchaser. The Purchaser has not
engaged in any transaction, maintained any bank account, or used any funds of
the Purchaser, except for transactions, bank accounts and funds which have been
and are reflected in the normally maintained books and records of the Purchaser.
 
5.14 Absence of Undisclosed Liabilities
 
The Purchaser has no material Liabilities or obligations either direct or
indirect, matured or unmatured, absolute, contingent or otherwise, other than:
(a) as set out in the Purchaser Financial Statements; (b) payments contemplated
by this Agreement to be made by the Purchaser at Closing, (c) reasonable
accounting and legal fees of the Purchaser incurred in connection with the
Transaction; and (d) amounts owed with respect to the Purchaser Note Financing.
 
 
26

--------------------------------------------------------------------------------

 
 
5.15 Tax Matters
 
(a)  
As of the date hereof:

 
(i)  
the Purchaser has timely filed all tax returns in connection with any Taxes
which are required to be filed on or prior to the date hereof, taking into
account any extensions of the filing deadlines which have been validly granted
to it, and

 
(ii)  
all such returns are true and correct in all material respects.

 
(b)  
The Purchaser has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non-payment of which will not have a Material Adverse
Effect on the Purchaser.

 
(c)  
The Purchaser is not presently under and has not received notice of, any
contemplated investigation or audit by any regulatory or government agency or
body or any foreign or state taxing authority concerning any fiscal year or
period ended prior to the date hereof.

 
(d)  
All Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate Governmental Body.

 
(e)  
To the best knowledge of the Purchaser, the Purchaser Financial Statements
contain full provision for all Taxes including any deferred Taxes that may be
assessed to the Purchaser for the accounting period ended on the Purchaser
Accounting Date or for any prior period in respect of any transaction, event or
omission occurring, or any profit earned, on or prior to the Purchaser
Accounting Date or for which the Purchaser is accountable up to such date and
all contingent Liabilities for Taxes have been provided for or disclosed in the
Purchaser Financial Statements.

 
5.16 Absence of Changes
 
Since the Purchaser Accounting Date, except as disclosed in the Purchaser
Disclosure Statement or the Purchaser SEC Documents and except as contemplated
in this Agreement, the Purchaser has not:
 
(a)  
incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any Lien
or Encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any Material Adverse Effect to it or any of its assets or properties;

 
(b)  
sold, encumbered, assigned or transferred any material fixed assets or
properties;

 
(c)  
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of the
Purchaser to any mortgage, Lien, pledge, security interest, conditional sales
contract or other Encumbrance of any nature whatsoever;

 
 
27

--------------------------------------------------------------------------------

 
 
(d)  
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 
(e)  
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of the Purchaser Shares or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or acquire any of
the Purchaser Shares;

 
(f)  
suffered any damage, destruction or loss, whether or not covered by insurance,
that has had a Material Adverse Effect on its business, operations, assets,
properties or prospects;

 
(g)  
suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 
(h)  
received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have a Material Adverse Effect on its
business, operations, assets, properties or prospects;

 
(i)  
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;

 
(j)  
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 
(k)  
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 
(l)  
agreed, whether in writing or orally, to do any of the foregoing.

 
5.17 Absence of Certain Changes or Events
 
Since the Purchaser Accounting Date, except as and to the extent disclosed in
the Purchaser SEC Documents, there has not been:
 
(a)  
a Material Adverse Effect with respect to the Purchaser; or

 
(b)  
any material change by the Purchaser in its accounting methods, principles or
practices.

 
5.18 Personal Property
 
There are no material equipment, furniture, fixtures or other tangible personal
property and assets owned or leased by the Purchaser, except as disclosed in the
Purchaser SEC Documents. The Purchaser possesses, and has good and marketable
title to all property necessary for the continued operation of the business of
the Purchaser as presently conducted and as represented to the Shareholders. All
such property is used in the business of the Purchaser. All such property is in
reasonably good operating condition (normal wear and tear excepted), and is
reasonably fit for the purposes for which such property is presently used. All
material equipment, furniture, fixtures and other tangible personal property and
assets owned or leased by the Purchaser are owned by the Purchaser free and
clear of all Liens, security interests, charges, Encumbrances and other adverse
claims, except as previously disclosed to the Shareholders or as disclosed in
the Purchaser SEC Documents.
 
 
28

--------------------------------------------------------------------------------

 
 
5.19 Employees and Consultants
 
To the best knowledge of the Purchaser, no employee of the Purchaser is in
violation of any term of any employment contract, non-disclosure agreement,
non-competition agreement or any other contract or agreement relating to the
relationship of such employee with the Purchaser or any other nature of the
business conducted or to be conducted by the Purchaser.
 
5.20 Real Property
 
The Purchaser does not own any real property. Each of the leases, subleases,
claims or other real property interests (collectively, the “Purchaser Leases”)
to which the Purchaser is a party or is bound, as disclosed in writing to the
Shareholders or as disclosed in the Purchaser SEC Documents, is legal, valid,
binding, enforceable and in full force and effect in all material respects. All
rental and other payments required to be paid by the Purchaser pursuant to any
such Purchaser Leases have been duly paid and no event has occurred which, upon
the passing of time, the giving of notice, or both, would constitute a breach or
default by any party under any of the Purchaser Leases. The Purchaser Leases
will continue to be legal, valid, binding, enforceable and in full force and
effect on identical terms following the Closing Date. The Purchaser has not
assigned, transferred, conveyed, mortgaged, deeded in trust or encumbered any
interest in the Purchaser Leases or the leasehold property pursuant thereto.
 
5.21 Material Contracts and Transactions
 
Other than as expressly contemplated by this Agreement, there are no material
contracts, agreements, licenses, permits, arrangements, commitments, instruments
or understandings, whether written or oral, express or implied, contingent,
fixed or otherwise, to which the Purchaser is a party (the “Purchaser
Contracts”), except as previously disclosed to the Shareholders or as disclosed
in the Purchaser SEC Documents. The Purchaser has made available to the
Shareholders each Purchaser Contract. Each Purchaser Contract is in full force
and effect, and there exists no material breach or violation of or default by
the Purchaser under any Purchaser Contract, or any event that with notice or the
lapse of time, or both, will create a material breach or violation thereof or
default under any Purchaser Contract by the Purchaser. To the best knowledge of
the Purchaser, the continuation, validity and effectiveness of each Purchaser
Contract will in no way be affected by the consummation of the Transaction.
There exists no actual or threatened termination, cancellation or limitation of,
or any amendment, modification or change to, any Purchaser Contract.
 
5.22 Certain Transactions
 
Except as previously disclosed to the Shareholders or as disclosed in the
Purchaser SEC Documents, the Purchaser is not a guarantor or indemnitor of any
indebtedness of any Person.
 
5.23 Listing and Maintenance Requirements
 
The Purchaser is currently quoted on the OTC Bulletin Board and has not, in the
12 months preceding the date hereof, received any notice from the OTC Bulletin
Board or FINRA to the effect that the Purchaser’s quotation, listing or
maintenance on the OTC Bulletin Board is or may be terminated or suspended. No
securities commission or other regulatory authority has issued any order
preventing or suspending the trading of the Purchaser Shares or prohibiting the
issuance of the Consideration Shares to be delivered hereunder, and, to the
Purchaser’s knowledge, no Proceedings for such purpose are pending or
threatened.
 
5.24 No SEC or FINRA Inquiries
 
Neither the Purchaser nor any of its past or present officers or directors is
the subject of any formal or informal inquiry or investigation by the SEC or
FINRA. The Purchaser currently does not have any outstanding comment letters or
other correspondences from the SEC or FINRA. The Purchaser does not reasonably
know of any event or have any information which would result in the SEC or FINRA
initiating an inquiry, investigation or Proceeding or otherwise affect the
Purchaser.
 
 
29

--------------------------------------------------------------------------------

 
 
5.25 No Agents
 
The Purchaser warrants to the Shareholders that no broker, agent or other
intermediary has been engaged by the Purchaser in connection with the
transactions contemplated hereby, and consequently, no commission is payable or
due to a third party from the Purchaser.
 
5.26 Undisclosed Information
 
(a)  
The Purchaser does not have any specific information relating to the Purchaser
which is not generally known or which has not been disclosed to the Shareholders
and which could reasonably be expected to have a Material Adverse Effect on the
Purchaser.

 
(b)  
To the Purchaser’s knowledge, no representation or warranty of the Purchaser in
this Agreement and no statement in the Purchaser Disclosure Statement omits to
state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they were made, not misleading.

 
5.27 Other Representations
 
All statements contained in any certificate or other instrument delivered by or
on behalf of the Purchaser pursuant hereto or in connection with the
transactions contemplated by this Agreement will be deemed to be representations
and warranties by the Purchaser hereunder.
 
5.28 Survival
 
The representations and warranties of the Purchaser hereunder will survive for a
period of 2 years from the Closing Date.
 
5.29 Reliance
 
The Purchaser acknowledges and agrees that the Target and the Shareholders have
entered into this Agreement relying on the warranties and representations and
other terms and conditions contained in this Agreement, notwithstanding any
independent searches or investigations that have been or may be undertaken by or
on behalf of the Target or the Shareholders, and that no information which is
now known or should be known or which may hereafter become known by the Target
or the Shareholders or their respective professional advisers, on the Closing
Date, will limit or extinguish the right to indemnification hereunder.
 
ARTICLE 6
CLOSING
 
6.1 Closing Date and Location
 
The transactions contemplated by this Agreement will be completed at 10:00 a.m.
(Pacific time) on the Closing Date, at the offices of the Purchaser’s
Solicitors, or at such other location and time as is mutually agreed to by the
Purchaser and the Shareholders. Notwithstanding the location of the Closing,
each party agrees that the Closing may be completed by the exchange of
undertakings between the respective legal counsel for the Purchaser and the
Shareholders, provided such undertakings are satisfactory to each party’s
respective legal counsel.
 
 
30

--------------------------------------------------------------------------------

 
 
6.2 Target and Shareholders Closing Documents
 
On the Closing Date, the Target and the Shareholders will deliver, or cause to
be delivered, to the Purchaser the documents set forth in Section 7.1 and such
other documents as the Purchaser may reasonably require to perfect the
transactions contemplated hereby.
 
6.3 Purchaser Closing Documents
 
On the Closing Date, the Purchaser will deliver, or cause to be delivered, to
the Target the documents set forth in Section 8.1 and such other documents as
the Target may reasonably require to effect the transactions contemplated
hereby.
 
ARTICLE 7
PURCHASER’S CONDITIONS PRECEDENT
 
7.1 Purchaser’s Conditions
 
The obligation of the Purchaser to complete the transactions contemplated by
this Agreement will be subject to the satisfaction of, or compliance with, at or
before the Closing Date, of the conditions precedent set forth below. The
Closing of the Transaction will be deemed to mean a waiver of all conditions to
Closing. These conditions precedent are for the benefit of the Purchaser and may
be waived by the Purchaser in its discretion:
 
(a)  
the representations and warranties of the Target, Key Shareholder and each of
the Shareholders set forth in this Agreement will be true, correct and complete
in all material respects as of the Closing Date and with the same effect as if
made at and as of the Closing Date;

 
(b)  
the Target and the Shareholders will have performed and complied with all of
their respective material obligations, covenants and agreements required
hereunder;

 
(c)  
this Agreement, the Transaction Documents and all other documents necessary or
reasonably required to consummate the transactions contemplated hereby, all in
form and substance reasonably satisfactory to the Purchaser, will have been
executed and delivered to the Purchaser;

 
(d)  
the Purchaser will be reasonably satisfied that its due diligence, analysis and
other customary examinations that it has performed regarding the financial
position of and the business of the Target are consistent, in all material
respects, with the representations and warranties of the Target and the
Shareholders set forth in this Agreement;

 
(e)  
no injunction or restraining order of any court or administrative tribunal of
competent jurisdiction will be in effect prohibiting the transactions
contemplated by this Agreement and no action or Proceeding will have been
instituted or be pending before any court or administrative tribunal to restrain
or prohibit the transactions contemplated by this Agreement;

 
(f)  
no claim will have been asserted or made that any Person (other than the
Purchaser or the Shareholders) is the holder or the beneficial owner of, or has
the right to acquire or to obtain beneficial ownership of, any of the Shares, or
any other voting, equity, or ownership interest in, the Target, or (other than
the Shareholders) is entitled to all or any portion of the Consideration Shares;

 
(g)  
no Material Adverse Effect will have occurred with respect to the Business or
the Shares;

 
 
31

--------------------------------------------------------------------------------

 
 
(h)  
all consents, renunciations, authorizations or approvals of third parties,
which, in the Purchaser’s reasonable opinion must be obtained prior to the
Closing in order to give effect to the purchase of the Shares and the other
transactions contemplated herein, must be obtained to the Purchaser’s
satisfaction or in accordance with the relevant agreements, covenants or
applicable law;

 
(i)  
on the Closing Date, the Target’s total Liabilities shall not exceed $100,000
excluding the Bridge Loan, any credit facility against inventory or receivables
of the Target, any related party loans and any deferred compensation; and

 
(j)  
the Purchaser will have received from the Target, the following closing
documentation:

 
(i)  
a certified copy of resolutions of the directors of the Target approving the
entry into and the Closing of this Agreement, authorizing the transfer of the
Shares to the Purchaser, the registration of the Shares in the name of the
Purchaser, the issue of one or more share certificates representing the Shares
registered in the name of the Purchaser and all other matters contemplated by
this Agreement;

 
(ii)  
a certificate executed by an officer of the Target certifying that the
representations and warranties of the Target set forth in this Agreement are
true and correct in all material respects as at the Closing Date;

 
(iii)  
a copy of the Target Financial Statements from the Target and the Purchaser and
its accountants will be reasonably satisfied with their review of the Target
Financial Statements;

 
(iv)  
from each Shareholder, a duly executed Certificate;

 
(v)  
from each applicable Shareholder, duly executed stock option agreements in the
amounts set out in Schedule A;

 
(vi)  
duly executed consents to act from Marc Hardgove as Chief Creative Innovation
Officer of the Purchaser, Brent Willis as Chief Executive Officer, President,
Secretary and Treasurer of the Purchaser and Marc Hardgrove, Brent Willis and
James P. Geiskopf as directors of the Purchaser;

 
(vii)  
a certified copy of the central securities register of the Target evidencing the
Purchaser as the sole registered owner of the Shares;

 
(viii)  
a legal opinion issued by legal counsel for the Target opining on certain
corporate matters with respect to the Target in the form required by the
Purchaser and the Purchaser’s Solicitors, acting reasonably;

 
(ix)  
all such instruments of transfer, duly executed, which in the opinion of the
Purchaser acting reasonably are necessary to effect and evidence the transfer of
the Shares to the Purchaser free and clear of all Encumbrances; and

 
(x)  
the corporate minute books and all other books and records of the Target.

 
7.2 Waiver/Survival
 
The conditions set forth in this Article 7 are for the exclusive benefit of the
Purchaser and may be waived by the Purchaser in writing in whole or in part on
or before the Closing Date. Notwithstanding any such waiver, the completion of
the transactions contemplated by this Agreement will not prejudice or affect in
any way the rights of the Purchaser in respect of the warranties and
representations of the Target, Key Shareholder and the Shareholders in this
Agreement, and the representations and warranties of the Target, Key Shareholder
and the Shareholders in this Agreement will survive the Closing and issuance of
the Consideration Shares for the applicable period set out in Sections 3.25 and
4.3, as applicable.
 
 
32

--------------------------------------------------------------------------------

 
 
7.3 Covenant of the Target and the Shareholders
 
The Target and the Shareholders covenant to deliver all of the closing
documentation set out in Section 7.1.
 
ARTICLE 8
TARGET’S CONDITIONS PRECEDENT
 
8.1 Target’s Conditions
 
The obligation of the Target and the Shareholders to complete the transactions
contemplated by this Agreement will be subject to the satisfaction of, or
compliance with, at or before the Closing Date, of the conditions precedent set
forth below. The Closing of the Transaction will be deemed to mean a waiver of
all conditions to Closing. These conditions precedent are for the benefit of the
Target and may be waived by the Target in its discretion:
 
(a)  
the representations and warranties of the Purchaser set forth in this Agreement
will be true, correct and complete in all respects as of the Closing Date and
with the same effect as if made at and as of Closing;

 
(b)  
the Purchaser will have performed and complied with all of the obligations,
covenants and agreements to be performed and complied with by it hereunder;

 
(c)  
this Agreement, the Transaction Documents and all other documents necessary or
reasonably required to consummate the transactions contemplated hereby, all in
form and substance satisfactory to the Target will have been executed and
delivered to the Target;

 
(d)  
the Target and its accountants will be reasonably satisfied with their review of
the Purchaser Financial Statements;

 
(e)  
no injunction or restraining order of any court or administrative tribunal of
competent jurisdiction will be in effect prohibiting the transactions
contemplated by this Agreement and no action or proceeding will have been
instituted or be pending before any court or administrative tribunal to restrain
or prohibit the transactions contemplated by this Agreement;

 
(f)  
no Material Adverse Effect will have occurred with respect to the business of
the Purchaser;

 
(g)  
all consents, renunciations, authorizations or approvals of third parties,
which, in the Target’s reasonable opinion are necessary to give effect to the
transactions contemplated herein, must be obtained to the Target’s satisfaction
or in accordance with the relevant agreements, covenants or applicable law;

 
(h)  
the Purchaser will have closed the Purchaser Private Placement for net proceeds
of at least $2,000,000, the proceeds of which will result in at least $2,000,000
being available to the Target for working capital purposes (assuming neither the
Bridge Loan nor the notes issued pursuant to the Purchaser Note Financing are
repaid from the proceeds of the Purchaser Private Placement);

 
 
33

--------------------------------------------------------------------------------

 
 
(i)  
the Purchaser shall have no more than 20,000,000 Shares outstanding as of the
Closing Date (including any Shares to be issued in connection with the Purchaser
Private Placement but excluding the issuance of the Consideration Shares, any
securities issued in connection with the Purchaser Note Financing and securities
convertible or exercisable thereunder);

 
(j)  
the Target will have received from the Purchaser, the following closing
documentation:

 
(i)  
a certified copy of resolutions of the directors of the Purchaser approving the
entry into and Closing of this Agreement, authorizing the issuance of the
Consideration Shares, approval of the Stock Option Plan and the stock option
agreements contemplated hereunder, the appointment of nominee directors and
executive officers as directed by the Target, the issuance of securities and the
closing of the Purchaser Private Placement, the approval of the Transaction
Documents and all other matters contemplated by this Agreement;

 
(ii)  
a certificate executed by an officer of the Purchaser certifying that the
representations and warranties of the Purchaser set forth in this Agreement are
true and correct in all material respects as at the Closing Date;

 
(iii)  
from the Purchaser, duly executed stock option agreements in the amounts set out
in Schedule A;

 
(iv)  
duly executed consulting agreements between the Purchaser and each of Marc
Hardgrove as Chief Creative Innovation Officer and Brent Willis as Chief
Executive Officer, President, Secretary and Treasurer of the Purchaser;

 
(v)  
share certificates in the name of the Shareholders evidencing ownership of the
Consideration Shares; and

 
(vi)  
a legal opinion issued by legal counsel for the Purchaser opining on certain
corporate matters with respect to the Purchaser in the form required by the
Target and the Target’s legal counsel, acting reasonably.

 
8.2 Waiver/Survival
 
The conditions set forth in this Article 8 are for the exclusive benefit of the
Target and the Shareholders and may be waived by the Target and the Shareholders
in writing in whole or in part on or before the Closing Date. Notwithstanding
any such waiver, completion of the transactions contemplated by this Agreement
by the Target and the Shareholders will not prejudice or affect in any way the
rights of the Target and the Shareholders in respect of the warranties and
representations of the Purchaser set forth in this Agreement, and the
representations and warranties of the Purchaser in this Agreement will survive
the Closing and issuance of the Consideration Shares for the applicable period
set out in Section 5.28.
 
8.3 Covenant of the Purchaser
 
The Purchaser covenants to deliver all of the closing documentation set out in
Section 8.1.
 
 
34

--------------------------------------------------------------------------------

 
 
ARTICLE 9
CONDUCT OF BUSINESS PRIOR TO CLOSING
 
9.1 Conduct
 
Except as otherwise contemplated or permitted by this Agreement, the Bridge
Financing, or as set forth in the Disclosure Statement, during the period from
the date of this Agreement to the Closing Date, the Target will do the
following:
 
(a)  
conduct the Business in the ordinary and usual course and in a continuous
fashion and will not, without the prior written consent of the Purchaser:

 
(i)  
enter into any transaction which would constitute a breach of the Target’s, Key
Shareholder’s or Shareholders’ representations, warranties or agreements
contained herein,

 
(ii)  
increase the salaries or other compensation of, or make any advance (excluding
advances for ordinary and necessary business expenses) or loan to, any of its
Employees, officers or directors or make any increase in, or any addition to,
other benefits to which any of its Employees, officers or directors may be
entitled,

 
(iii)  
create, incur, assume or guarantee any indebtedness for money borrowed, or
mortgaged or pledged by the Target or a third party, and will not subject any of
the material assets or properties of the Target to any mortgage, lien, pledge,
security interest, conditional sales contract or other Encumbrance related to
any such indebtedness for money borrowed,

 
(iv)  
declare, set aside or pay any dividend or make or agree to make any other
distribution or payment in respect of the Target’s capital shares or redeem,
repurchase or otherwise acquire or agree to redeem, purchase or acquire any of
the Target’s capital shares or equity securities, or

 
(v)  
pay any amount (other than salaries in the ordinary course of business) to any
Related Party of the Target or the Shareholders;

 
(b)  
comply with all laws affecting the operation of the Business and pay all
required Taxes;

 
(c)  
not take any action or omit to take any action which would, or would reasonably
be expected to, result in a breach of or render untrue any representation,
warranty, covenant or other obligation of the Target or the Shareholders
contained herein;

 
(d)  
use commercially reasonable efforts to preserve intact the Business and the
assets, operations and affairs of the Target and carry on the Business and the
affairs of the Target substantially as currently conducted, and use commercially
reasonable efforts to promote and preserve for the Purchaser the goodwill of
suppliers, customers and others having business relations with the Target;

 
(e)  
take all necessary actions, steps and proceedings that are necessary to approve
or authorize, or to validly and effectively undertake, the execution and
delivery of this Agreement and the completion of the transactions contemplated
by this Agreement;

 
(f)  
otherwise respond reasonably promptly to reasonable requests from the Purchaser
for information concerning the status of the Business, operations, and finances
of the Target; and

 
(g)  
comply with the provisions of Article 10 of this Agreement.

 
 
35

--------------------------------------------------------------------------------

 
 
ARTICLE 10
ADDITIONAL COVENANTS OF THE PARTIES
 
10.1 Board of Directors of the Purchaser
 
On or prior to the Closing Date, the current directors of the Purchaser will
adopt resolutions appointing two (2) nominees of the Target and one (1) nominee
of the Purchaser to the board of directors of the Purchaser and accepting the
resignation of Woods from the board of directors of the Purchaser, which
appointments and resignation will be effective on the later of the Closing Date
or ten days after the filing of a Schedule 14f-1 in connection with the
Transaction.
 
10.2 Officers of the Purchaser
 
On or prior to the Closing Date, the board of directors of the Purchaser will
adopt resolutions appointing nominees of the Target as officers of the Purchaser
and will accept the resignation of Woods as officer of the Purchaser, which
appointments and resignation will be effective on Closing.
 
10.3 Target Financial Statements
 
The Target has, or will prior to the Closing Date have, delivered the Target
Financial Statements to the Purchaser.
 
10.4 Stock Option Plan
 
At or prior to Closing, the Purchaser will adopt the Stock Option Plan and the
Purchaser and each of the Shareholders identified in Schedule A will enter into
a stock option agreement for the number of stock options set out in Schedule A
to grant such number of stock options provided each grant is exempted from
Applicable Securities Laws.
 
10.5 Notification of Financial Liabilities
 
The Shareholders and the Target will immediately notify the Purchaser in
accordance with Section 14.4 hereof, if the Target receives any advice or
notification from its independent certified public accountants that the Target
has used any improper accounting practice that would have the effect of not
reflecting or incorrectly reflecting in the books, records, and accounts of the
Target, any properties, assets, Liabilities, revenues, or expenses.
 
10.6 Consents
 
The parties covenant and agree that they will use commercially reasonable
efforts to obtain the consents, renunciations and approvals of third parties
which are necessary to the completion of the transactions contemplated by this
Agreement, provided that such consents, renunciations or approvals may be
validly given by such third parties in accordance with relevant agreements,
covenants or applicable law.
 
10.7 Exclusivity
 
Until such time, if any, as this Agreement is terminated pursuant to Article 12,
the Shareholders and the Target (through their advisors, directors, bankers,
employees, shareholders, agents or otherwise) will not, directly or indirectly:
 
(a)  
solicit, initiate, encourage, facilitate or discuss any proposition, offer,
inquiry, submission or proposal from any other Person concerning the purchase of
whatever part of the issued and outstanding Shares, other securities,
significant elements of assets of the Target or any merger, reorganization,
arrangement, capitalization or any other form of business merger implicating,
directly or indirectly, the Target or the Business (a “Proposed Transaction”);
or

 
 
36

--------------------------------------------------------------------------------

 
 
(b)  
enter into any agreement, discussions or negotiations with any Person, company
or other entity with respect to a Proposed Transaction.

 
The Target and the Shareholders will inform the Purchaser of all propositions,
offers, bids or information requests that they might receive regarding a
Proposed Transaction and must provide the Purchaser with all relevant
information in their possession.
 
10.8 Loan Fee
 
Nothing in this Agreement shall alter or effect the obligation of the Target to
pay the Loan Fee in accordance with the terms and conditions of the Commitment
Letter which, for greater certainty, remains in full force and effect.
 
10.9 Access for Investigation
 
(a)  
Between the date of this Agreement and the Closing Date, the Target will:

 
(i)  
afford the Purchaser, the Purchaser’s Solicitors and the Purchaser’s
representatives, advisors, prospective lenders and their representatives
(collectively, the “Purchaser’s Advisors”) full and free access to the Target’s
personnel, properties, contracts, books and records, and other documents and
data, in each case during normal business hours, upon a reasonable number of
occasions, upon reasonable notice and in a manner calculated to minimize
disruption of the Business;

 
(ii)  
furnish the Purchaser and the Purchaser’s Advisors with copies of all such
contracts, books and records, and other existing documents and data, as the
Purchaser may reasonably request; and

 
(iii)  
furnish the Purchaser and the Purchaser’s Advisors with such additional
financial, operating, and other data and information, as the Purchaser may
reasonably request.

 
(b)  
Between the date of this Agreement and the Closing Date, the Purchaser will:

 
(i)  
afford the Target and the Shareholders and their respective representatives,
legal and advisors and prospective lenders and their representatives
(collectively, the “Shareholders’ Advisors”) full and free access to the
Purchaser’s personnel, properties, contracts, books and records, and other
documents and data, in each case during normal business hours, upon a reasonable
number of occasions, upon reasonable notice and in a manner calculated to
minimize disruption of the Purchaser’s business;

 
(ii)  
furnish the Shareholders and the Shareholders’ Advisors with copies of all such
contracts, books and records, and other existing documents and data, as the
Shareholders may reasonably request; and

 
(iii)  
furnish the Shareholders and the Shareholders’ Advisors with such additional
financial, operating, and other data and information, as the Shareholder may
reasonably request.

 
 
37

--------------------------------------------------------------------------------

 
 
10.10 Required Approvals
 
(a)  
As promptly as practicable after the date of this Agreement, the Target will
make all filings required by Legal Requirements to be made by it in order to
consummate the transactions contemplated herein. Between the date of this
Agreement and the Closing Date, the Target and the Shareholders will cooperate
with the Purchaser with respect to all filings that the Purchaser elects to make
or is required by Legal Requirements to make in connection with the transactions
contemplated herein.

 
(b)  
As promptly as practicable after the date of this Agreement, the Purchaser will
make all filings required by Legal Requirements to be made by it in order to
consummate the transactions contemplated herein. The Purchaser will: (i) provide
the Shareholders with copies of all correspondence with Governmental Bodies
relating to such Legal Requirements, (ii) allow the Target and Shareholders to
participate on all discussions or meetings (whether in person or via phone or
other technology) with Governmental Bodies relating to such Legal Requirements,
and (iii) provide the Target and the Shareholders with reasonable notice of each
of the foregoing, and a reasonable opportunity to participate in the process
where appropriate.

 
10.11 Notification
 
Between the date of this Agreement and the Closing Date, each of the parties
hereto will promptly notify the other parties hereto in writing if any such
party becomes aware of any fact or condition that causes or constitutes a breach
of any of the representations and warranties set forth herein, as of the date of
this Agreement, or if such party becomes aware of the occurrence after the date
of this Agreement of any fact or condition that would (except as expressly
contemplated by this Agreement) cause or constitute a breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Disclosure Statement if the
Disclosure Statement were dated the date of the occurrence or discovery of any
such fact or condition, the Target and the Shareholders will promptly deliver to
the Purchaser a supplement to the Disclosure Statement specifying such change.
During the same period, each party hereto will promptly notify the other parties
hereto of the occurrence of any breach of any covenant set forth herein or of
the occurrence of any event that may make the satisfaction of the conditions set
forth herein impossible or unlikely.
 
10.12 Best Efforts
 
Between the date of this Agreement and the Closing Date, the parties will use
their best efforts to cause the conditions contained in this Agreement to be
satisfied.
 
10.13 Disclosure of Confidential Information
 
(a)  
Until the Closing Date and, if this Agreement is terminated without consummation
of the transactions contemplated herein, then after such termination, the
Purchaser, the Target and each of the Shareholders will maintain in confidence,
will cause their respective directors, officers, employees, agents, and advisors
to maintain in confidence, and will not use to the detriment of another party or
divulge to any third parties, other than their respective legal and financial
advisors, auditors, representatives and any other Governmental Bodies having
jurisdiction, any confidential written, oral, or other information obtained
during the course of the investigations in connection with this Agreement or the
transactions contemplated herein, unless:

 
 
38

--------------------------------------------------------------------------------

 
 
(i)  
such information is already known to such party or to others not bound by a duty
of confidentiality or such information becomes publicly available through no
fault of such party;

 
(ii)  
the use of such information is necessary or appropriate pursuant to the rules of
any stock exchange or in making any filing or obtaining any consent or approval
required for the consummation of the transactions contemplated herein; or

 
(iii)  
the furnishing or use of such information is required by or necessary or
appropriate in connection with legal proceedings.

 
10.14 Public Notices
 
The parties agree that they will not release or issue any reports or statements
or make any public announcements relating to this Agreement or the transactions
contemplated herein without the prior written consent of the other party, except
as may be required upon written advice of counsel to comply with applicable laws
or regulatory requirements after consulting with the other party hereto and
seeking their reasonable consent to such announcement.
 
ARTICLE 11
POST-CLOSING COVENANTS
 
11.1 Purchaser Name Change
 
Immediately following the Closing Date, the Purchaser shall effect a name change
with the Secretary of State of the State of Nevada to change its name from
“Teckmine Industries, Inc.” to a name as determined by the Target in accordance
with applicable corporate and securities laws.
 
ARTICLE 12
TERMINATION
 
12.1 Termination
 
This Agreement may be terminated at any time prior to the Closing Date by:
 
(a)  
mutual agreement of the Purchaser and the Target;

 
(a)  
the Purchaser, if there has been a material breach by the Target, the Key
Shareholder or a Shareholder of any material representation, warranty, covenant
or agreement set forth in this Agreement on the part of the Target or a
Shareholder that is not cured, to the reasonable satisfaction of the Purchaser,
within ten (10) business days after notice of such breach is given by the
Purchaser (except that no cure period will be provided for a breach by the
Target, the Key Shareholder or a Shareholder that, by its nature, cannot be
cured);

 
(b)  
the Target, if there has been a material breach by the Purchaser of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of the Purchaser that is not cured, to the reasonable satisfaction of
the Target and the Shareholders within ten (10) business days after notice of
such breach is given by the Target or the Shareholders (except that no cure
period will be provided for a breach by the Purchaser that by its nature cannot
be cured);

 
 
39

--------------------------------------------------------------------------------

 
 
(c)  
the Purchaser or the Target if any permanent injunction or other order of a
Governmental Body of competent authority preventing the consummation of the
transaction contemplated by this Agreement has become final and non-appealable;
or

 
(d)  
if the transactions contemplated herein have not been consummated prior to the
Closing Date, unless otherwise extended by the written agreement of the parties
hereto.

 
12.2 Effect of Termination
 
In the event of the termination of this Agreement as provided in Section 12.1,
this Agreement will be of no further force or effect, provided, however, that no
termination of this Agreement will relieve any party of liability for any
breaches of this Agreement that are based on a wrongful refusal or failure to
perform any obligations under this Agreement.
 
ARTICLE 13
INDEMNITIES
 
13.1 Agreement of the Purchaser to Indemnify
 
The Purchaser will indemnify, defend, and hold harmless, to the full extent of
the law, the Target, the Key Shareholder and the Shareholders from, against, and
in respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by the Target, the Key Shareholder or the Shareholders by reason of,
resulting from, based upon or arising out of:
 
(a)  
the material breach by the Purchaser of any representation or warranty of the
Purchaser contained in or made pursuant to this Agreement or any certificate or
other instrument delivered pursuant to this Agreement; or

 
(b)  
the material breach or partial breach by the Purchaser of any covenant or
agreement of the Purchaser made in or pursuant to this Agreement or any
certificate or other instrument delivered pursuant to this Agreement.

 
13.2 Agreement of the Target and the Shareholders to Indemnify
 
The Target, the Key Shareholder and the Shareholders will indemnify, defend, and
hold harmless, to the full extent of the law, the Purchaser from, against, and
in respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by the Purchaser by reason of, resulting from, based upon or arising
out of:
 
(a)  
the material breach by the Target, the Key Shareholder or a Shareholder of any
representation or warranty of the Target, the Key Shareholder or a Shareholder
contained in or made pursuant to this Agreement or any certificate or other
instrument delivered pursuant to this Agreement; or

 
(b)  
the material breach or partial breach by the Target, the Key Shareholder or a
Shareholder of any covenant or agreement of the Target or a Shareholder made in
or pursuant to this Agreement or any certificate or other instrument delivered
pursuant to this Agreement.

 
13.3 Third Party Claims
 
(a)  
If any third party notifies a party entitled to indemnification under Section
13.1 or 13.2 (each an “Indemnified Party”) with respect to any matter (a
“Third-Party Claim”) which may give rise to an indemnity claim against a party
required to indemnify such Indemnified Party under Section 13.1 or 13.2 (each an
“Indemnifying Party”), then the Indemnified Party will promptly give written
notice to Indemnifying Party; provided, however, that no delay on the part of
the Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party from any obligation under this Article 13, except to the
extent such delay actually and materially prejudices the Indemnifying Party.

 
 
40

--------------------------------------------------------------------------------

 
 
(b)  
The Indemnifying Party will be entitled to participate in the defense of any
Third-Party Claim that is the subject of a notice given by the Indemnified Party
pursuant to Section 13.3(a). In addition, the Indemnifying Party will have the
right to defend the Indemnified Party against the Third-Party Claim with counsel
of its choice reasonably satisfactory to the Indemnified Party so long as: (i)
the Indemnifying Party gives written notice to the Indemnified Party within
fifteen days after the Indemnified Party has given notice of the Third-Party
Claim that the Indemnifying Party elects to assume the defense of such
Third-Party Claim, (ii) the Indemnifying Party provides the Indemnified Party
with evidence reasonably acceptable to the Indemnified Party that the
Indemnifying Party will have adequate financial resources to defend against the
Third-Party Claim and fulfill its indemnification obligations hereunder, (iii)
if the Indemnifying Party is a party to the Third-Party Claim or, in the
reasonable opinion of the indemnified Party some other actual or potential
conflict of interest exists between the Indemnifying Party and the Indemnified
Party, the Indemnified Party determines in good faith that joint representation
would not be inappropriate, (iv) the Third-Party Claim does not relate to or
otherwise arise in connection with Taxes or any criminal or regulatory
enforcement action, (v) settlement of, an adverse judgment with respect to or
the Indemnifying Party’s conduct of the defense of the Third-Party Claim is not,
in the good faith judgment of the Indemnified Party, likely to be materially
adverse to the Indemnified Party’s reputation or continuing business interests
(including its relationships with current or potential customers, suppliers or
other parties material to the conduct of its business) and (vi) the Indemnifying
Party conducts the defense of the Third-Party Claim actively and diligently. The
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third-Party Claim; provided, however, that
the Indemnifying Party will pay the reasonable fees and expenses of separate
co-counsel retained by the Indemnified Party that are incurred prior to
Indemnifying Party’s assumption of control of the defense of the Third-Party
Claim.

 
(c)  
The Indemnifying Party will not consent to the entry of any judgment or enter
into any compromise or settlement with respect to the Third-Party Claim without
the prior written consent of the Indemnified Party unless such judgment,
compromise or settlement: (i) provides for the payment by the Indemnifying Party
of money as sole relief for the claimant, (ii) results in the full and general
release of the Indemnified Party from all liabilities arising or relating to, or
in connection with, the Third-Party Claim and (iii) involves no finding or
admission of any violation of Legal Requirements or the rights of any Person and
has no effect on any other claims that may be made against the Indemnified
Party.

 
(d)  
If the Indemnifying Party does not deliver the notice contemplated by Section
13.3(b)(i), or the evidence contemplated by Section 13.3(b)(ii), within fifteen
days after the Indemnified Party has given notice of the Third-Party Claim, or
otherwise at any time fails to conduct the defense of the Third-Party Claim
actively and diligently, the Indemnified Party may defend, and may consent to
the entry of any judgment or enter into any compromise or settlement with
respect to, the Third-Party Claim in any manner it may deem appropriate;
provided, however, that the Indemnifying Party will not be bound by the entry of
any such judgment consented to, or any such compromise or settlement effected,
without its prior written consent (which consent will not be unreasonably
withheld or delayed). In the event that the Indemnified Party conducts the
defense of the Third-Party Claim pursuant to this Section 13.3(d), the
Indemnifying Party will (i) advance the Indemnified Party promptly and
periodically for the costs of defending against the Third-Party Claim (including
reasonable attorneys’ fees and expenses) and (ii) remain responsible for any and
all other Losses that the Indemnified Party may incur or suffer resulting from,
arising out of, relating to, in the nature of or caused by the Third-Party Claim
to the fullest extent provided in this Article 13.

 
 
41

--------------------------------------------------------------------------------

 
 
13.4 Exclusive Remedy
 
After the Closing, this Article 13 shall be the sole and exclusive remedy for
any inaccuracy of any representation and warranty, or breach of any covenant
obligation, made in connection with this Agreement.
 
ARTICLE 14
GENERAL
 
14.1 Expenses
 
All costs and expenses incurred in connection with the preparation of this
Agreement and the transactions contemplated by this Agreement will be paid by
the party incurring such expenses.
 
14.2 Indemnifications Not Affected by Investigation
 
The right to indemnification, payment of damages or other remedy based on the
representations, warranties, covenants, and obligations contained herein will
not be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant or obligation. The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants, and obligations.
 
14.3 Assignment
 
No parties to this Agreement may assign any of their respective rights under
this Agreement without the prior consent of each of the other parties. Subject
to the preceding sentence, this Agreement will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of each of the parties, as applicable. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns, as applicable.
 
14.4 Notices
 
Any notice required or permitted to be given under this Agreement will be in
writing and may be given by delivering, sending by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy, or sending by prepaid registered mail, the notice to the following
address or number:
 
 
42

--------------------------------------------------------------------------------

 
 

  If to the Purchaser:         Teckmine Industries, Inc.     c/o 900 – 885 West
Georgia     Vancouver, British Columbia     Canada     V6C 3H1          
Attention: Nathan Woods     Telephone: (949) 280-5710     Facsimile:  (604)
687-6314 Attn: Cam McTavish c/o Nathan Woods

 

   
With a copy (which will not constitute notice) to:
         
Clark Wilson LLP
   
Barristers & Solicitors
   
Suite 900 – 885 West Georgia Street
   
Vancouver, British Columbia, Canada V6C 3H1
          Attention: Cam McTavish     Telephone: (604) 891-7731     Facsimile: 
(604) 687-6314

 

 
If to the Shareholders or to the Target:
         
Victory Electronic Cigarettes, Inc.
   
1880 Airport Drive
   
Ball Ground, Georgia
   
30107
          Attention: Brent Willis     Telephone: (813) 468-8048     Facsimile: 
(813) 387-3050 Attn: Jaime R. Quezon c/o Brent Willis

 

   
With a copy (which will not constitute notice) to:
         
Wardell & Quezon, P.A.
   
805 W. Azeele Street
   
Tampa, FL 33606
          Attention: Jaime R. Quezon     Telephone: (813) 387-3333    
Facsimile:  (813) 387-3050

 
(or to such other address or number as any party may specify by notice in
writing to another party).
 
Any notice delivered or sent by electronic facsimile transmission or other means
of electronic communication capable of producing a printed copy on a business
day will be deemed conclusively to have been effectively given on the day the
notice was delivered, or the transmission was sent successfully to the number
set out above, as the case may be.
 
Any notice sent by prepaid registered mail will be deemed conclusively to have
been effectively given on the third business day after posting; but if at the
time of posting or between the time of posting and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.
 
 
43

--------------------------------------------------------------------------------

 
 
14.5 Governing Law; Venue
 
This Agreement, the legal relations between the parties and the adjudication and
the enforcement thereof, shall be governed by and interpreted and construed in
accordance with the substantive laws of the State of Nevada without regard to
applicable choice of law provisions thereof. The parties hereto agree that any
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby will be brought in a suitable court located in
the State of Nevada and each party hereto irrevocably submits to the exclusive
jurisdiction of those courts.
 
14.6 Severability
 
If any covenant or other provision of this Agreement is invalid, illegal, or
incapable of being enforced by reason of any rule of law or public policy, then
such covenant or other provision will be severed from and will not affect any
other covenant or other provision of this Agreement, and this Agreement will be
construed as if such invalid, illegal, or unenforceable covenant or provision
had never been contained in this Agreement. All other covenants and provisions
of this Agreement will, nevertheless, remain in full force and effect and no
covenant or provision will be deemed dependent upon any other covenant or
provision unless so expressed herein.
 
14.7 Entire Agreement
 
This Agreement, the schedules attached hereto and the other documents in
connection with this transaction contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto. Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement.
 
14.8 Further Assurances
 
The parties will execute and deliver all such further documents, do or cause to
be done all such further acts and things, and give all such further assurances
as may be necessary to give full effect to the provisions and intent of this
Agreement.
 
14.9 Enurement
 
This Agreement and each of the terms and provisions hereof will enure to the
benefit of and be binding upon the parties and their respective heirs,
executors, administrators, personal representatives, successors and permitted
assigns, as applicable.
 
14.10 Amendment
 
This Agreement may not be amended except by an instrument in writing signed by
each of the parties.
 
14.11 Schedules and Disclosure Statements
 
The schedules attached, the Disclosure Statement and the Purchaser Disclosure
Statement provided pursuant to this Agreement are incorporated herein.
 
 
44

--------------------------------------------------------------------------------

 
 
14.12 Counterparts
 
This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument and delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date set forth on page one of this Agreement.
 
IN WITNESS WHEREOF the parties have duly executed this Agreement as of the day
and year first above written.



WITNESSED BY:   )         ) VICTORY ELECTRONIC CIGARETTES, INC. /s/ Signed   
)
    Name  
)
       
)
    Address  
)
Per: /s/ Marc Hardgrove      
)
  Authorized Signatory      
)
    Occupation  
)
   

 

WITNESSED BY:   )         )
TECKMINE INDUSTRIES, INC.
/s/ Signed   
)
    Name  
)
       
)
    Address  
)
Per: /s/ Nathan Woods      
)
  Authorized Signatory      
)
    Occupation  
)
   

 

WITNESSED BY:   )         )
MARC HARDGROVE
/s/ Signed   
)
    Name  
)
       
)
    Address  
)
  /s/ Marc Hardgrove      
)
         
)
    Occupation  
)
   

 
 
45

--------------------------------------------------------------------------------

 
 

WITNESSED BY:   )         )
DAVID MARTIN
/s/ Signed   
)
    Name  
)
       
)
    Address  
)
 
/s/ David Martin
     
)
         
)
    Occupation  
)
   

 

WITNESSED BY:   )         )
BRENT WILLIS
/s/ Signed   
)
    Name  
)
       
)
    Address  
)
  /s/ Brent Willis      
)
         
)
    Occupation  
)
   

 

WITNESSED BY:   )         )
PAUL SIMON
/s/ Signed   
)
    Name  
)
       
)
    Address  
)
  /s/ Paul Simon      
)
         
)
    Occupation  
)
   

 
 
46

--------------------------------------------------------------------------------

 
 

WITNESSED BY:   )         )
PAUL DILLMAM
/s/ Signed   
)
    Name  
)
       
)
    Address  
)
  /s/ Paul Dillman      
)
         
)
    Occupation  
)
   

 

WITNESSED BY:   )         )
JOHN PERNER
/s/ Signed   
)
    Name  
)
       
)
    Address  
)
  /s/ John Perner      
)
         
)
    Occupation  
)
   

 

WITNESSED BY:   )         )
STEVE RIFFLE
/s/ Signed   
)
    Name  
)
       
)
    Address  
)
  /s/ Steve Riffle      
)
         
)
    Occupation  
)
   



 
47

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
LIST OF VICTORY ELECTRONIC CIGARETTES, INC.
 SHAREHOLDERS
 
Name of Shareholder
Number of Shares held
Number of Purchaser Shares to be issued to Shareholder
Number of Options to be issued to Shareholder
Marc Hardgrove
270,000
17,550,000
Nil
David Martin
40,000
2,600,000
Nil
Brent Willis
75,000
4,875,000
3,000,000
Paul Simon
60,000
3,900,000
Nil
Paul Dillman
25,000
1,625,000
1,000,000
John Perner
15,000
975,000
1,000,000
Steve Riffle
15,000
975,000
1,000,000
       
Total:
500,000
32,500,000
6,000,000

 
 
48

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
CERTIFICATE OF U.S. SHAREHOLDER
 
Capitalized terms used but not otherwise defined in this Certificate shall have
the meanings given to such terms in that certain Share Exchange Agreement dated
April ____, 2013 among the Purchaser, the Target and the Shareholders of the
Target, including the undersigned (the “Agreement”). In connection with the
issuance of the Consideration Shares to the undersigned, the undersigned hereby
agrees, acknowledges, represents and warrants, as an integral part of the
Agreement, that:
 
1.           the undersigned satisfies one or more of the categories of
“Accredited Investor”, as defined by Regulation D promulgated under the
Securities Act, as indicated below: (Please initial in the space provide those
categories, if any, of an “Accredited Investor” which the undersigned
satisfies.)
 
_______
 Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000.

 
_______
 Category 2
a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds US $1,000,000, calculated by
(i) not including the person’s primary residence as an asset; (ii) not including
indebtedness that is secured by the person's primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
the securities as a liability (except that if the amount of such indebtedness
outstanding at the time of the sale of securities exceeds the amount outstanding
60 days before such time, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability);
and (iii) including indebtedness that is secured by the person's primary
residence in excess of the estimated fair market value of the primary residence
at the time of the sale of the securities as a liability.

 
_______
 Category 3
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

 
_______
 Category 4
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

 
_______
 Category 5
A director or executive officer of the Target who will continue to be a director
or executive officer of the Purchaser after the Closing.

 
_______
 Category 6
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the Securities Act.

 
_______
 Category 7
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

 
 
49

--------------------------------------------------------------------------------

 
 
Note that if the undersigned is claiming to satisfy one of the above categories
of Accredited Investor, the undersigned may be required to supply the Purchaser
with a balance sheet, prior years’ federal income tax returns or other
appropriate documentation to verify and substantiate the undersigned’s status as
an Accredited Investor.
 
If the undersigned is an entity which initialled Category 7 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:
 
______________________________________________________________________________
 
2.           none of the Consideration Shares have been or will be registered
under the Securities Act, or under any state securities or “blue sky” laws of
any state of the United States, and may not be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and in compliance with any
applicable state and foreign securities laws;
 
3.           the undersigned understands and agrees that offers and sales of any
of the Consideration Shares shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom and in
each case only in accordance with applicable state and foreign securities laws;
 
4.           the undersigned understands and agrees not to engage in any hedging
transactions involving any of the Consideration Shares unless such transactions
are in compliance with the provisions of the Securities Act and in each case
only in accordance with applicable state and provincial securities laws;
 
5.           the undersigned is acquiring the Consideration Shares for
investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Consideration Shares in the United States or to U.S. Persons;
 
6.           except as set out in the Agreement, the Purchaser has not
undertaken, and will have no obligation, to register any of the Consideration
Shares under the Securities Act;
 
7.           the Purchaser is entitled to rely on the acknowledgements,
agreements, representations and warranties and the statements and answers of the
undersigned contained in the Agreement and this Certificate, and the undersigned
will hold harmless the Purchaser from any loss or damage either one may suffer
as a result of any such acknowledgements, agreements, representations and/or
warranties made by the undersigned not being true and correct;
 
8.           the undersigned has been advised to consult their own respective
legal, tax and other advisors with respect to the merits and risks of an
investment in the Consideration Shares and, with respect to applicable resale
restrictions, is solely responsible (and the Purchaser is not in any way
responsible) for compliance with applicable resale restrictions;
 
9.           the undersigned and the undersigned’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from the
Purchaser in connection with the acquisition of the Consideration Shares under
the Agreement, and to obtain additional information, to the extent possessed or
obtainable by the Purchaser without unreasonable effort or expense;
 
10.         the books and records of the Purchaser were available upon
reasonable notice for inspection, subject to certain confidentiality
restrictions, by the undersigned during reasonable business hours at its
principal place of business and that all documents, records and books in
connection with the acquisition of the Consideration Shares under the Agreement
have been made available for inspection by the undersigned, the undersigned’s
attorney and/or advisor(s);
 
 
50

--------------------------------------------------------------------------------

 
 
11.         the undersigned (i) is able to fend for itself in connection with
the acquisition of the Consideration Shares; (ii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Consideration Shares; and (iii) has
the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment;
 
12.         the undersigned is not aware of any advertisement of any of the
Consideration Shares and is not acquiring the Consideration Shares as a result
of any form of general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by general solicitation
or general advertising;
 
13.         except as set out in the Agreement, no person has made to the
undersigned any written or oral representations:
 
 
(a)
that any person will resell or repurchase any of the Consideration Shares;

 
 
(b)
that any person will refund the purchase price of any of the Consideration
Shares;

 
 
(c)
as to the future price or value of any of the Consideration Shares; or

 
 
(d)
that any of the Consideration Shares will be listed and posted for trading on
any stock exchange or automated dealer quotation system or that application has
been made to list and post any of the Consideration Shares on any stock exchange
or automated dealer quotation system, except that currently certain market
makers make market in the common shares of the Purchaser on the OTC Bulletin
Board;

 
14.         none of the Consideration Shares are listed on any stock exchange or
automated dealer quotation system and, except as set out in the Agreement, no
representation has been made to the undersigned that any of the Consideration
Shares will become listed on any stock exchange or automated dealer quotation
system, except that currently certain market makers make market in the common
shares of the Purchaser on the OTC Bulletin Board;
 
15.         the undersigned is acquiring the Consideration Shares as principal
for their own account, for investment purposes only, and not with a view to, or
for, resale, distribution or fractionalization thereof, in whole or in part, and
no other person has a direct or indirect beneficial interest in the
Consideration Shares;
 
16.         neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Consideration
Shares;
 
17.         the Purchaser shall refuse to register any transfer of Consideration
Shares not made in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration under the Securities Act;
 
18.         the Consideration Shares issued to the undersigned will bear the
following legend:
 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. “UNITED STATES” AND “U.S. PERSON” ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.”;
 
 
51

--------------------------------------------------------------------------------

 
 
19.         the address of the undersigned included herein is the sole address
of the undersigned as of the date of this certificate;
 
20.         the undersigned is the beneficial owner of the Consideration Shares
free and clear of all liens, charges and encumbrances of any kind whatsoever;
 
21.         there are no written instruments, buy-sell agreements, registration
rights or agreements, voting agreements or other agreements by and between or
among the undersigned and any other Person, imposing any restrictions upon the
transfer, prohibiting the transfer of or otherwise pertaining to the
Consideration Shares or the ownership thereof;
 
22.         no Person has or will have any agreement or option or any right
capable at any time of becoming an agreement to purchase or otherwise acquire
the Consideration Shares or require the undersigned to sell, transfer, assign,
pledge, charge, mortgage or in any other way dispose of or encumber any of the
Consideration Shares other than under the Agreement; and
 
23.         the undersigned waives all claims and actions connected with the
issuance of or rights attached to the Consideration Shares, including without
limitation, the benefit of any representations, warranties and covenants in
favour of the undersigned contained in any share purchase or subscription
agreement(s) for such Consideration Shares; and any registration, liquidation,
or any other rights by and between or among the undersigned and any other
Person, which may be triggered as a result of the consummation of the
Transaction.
 
 
IN WITNESS WHEREOF, I have executed this Certificate of U.S. Shareholder.
 

__________________________________   Date: _________________________, 2013
Signature           ___________________________     Print Name          
___________________________     Title (if applicable)          
___________________________     Address     ___________________________    

 
 
52

--------------------------------------------------------------------------------

 
 
 

        Register the Securities as set forth below:                 (Name to
Appear on Certificate)                
(Account Reference, if applicable)
                (Address, including Postal Code)                                

 

       
Deliver the Securities as set forth below:
                (Attention - Name)                
(Account Reference, if applicable)
                (Street Address, including Postal Code) (No PO Box)            
    (Telephone Number)  

 
 
 
53

--------------------------------------------------------------------------------